Exhibit 10.6

EXELON CORPORATION

EMPLOYEE SAVINGS PLAN

Amended and Restated Effective as of January 1, 2013



--------------------------------------------------------------------------------

EXELON CORPORATION EMPLOYEE SAVINGS PLAN

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 TITLE, PURPOSE AND EFFECTIVE DATES

     1   

ARTICLE 2 DEFINITIONS

     1   

ARTICLE 3 PARTICIPATION

     7   

Section 3.1.     Eligibility for Participation

     7   

Section 3.2.     Applications for Before-Tax Contributions and After-Tax
Contributions

     8   

Section 3.3.     Transfer to Affiliates

     11   

ARTICLE 4 EMPLOYER CONTRIBUTIONS

     11   

Section 4.1.     Before-Tax Contributions

     11   

Section 4.2.     402(g) Annual Limit on Before-Tax Contributions

     15   

Section 4.3.     Employer Matching Contributions

     18   

Section 4.4.     Limitations on Contributions for Highly-Compensated Eligible
Employees

     21   

Section 4.5.     Limitation on Employer Contributions

     30   

ARTICLE 5 EMPLOYEE CONTRIBUTIONS

     31   

Section 5.1.     After-Tax Contributions

     31   

Section 5.2.     Rollover Contributions

     32   

Section 5.3.     Special Accounting Rules for Rollover Contributions

     34   

ARTICLE 6 TRUST AND INVESTMENT FUNDS

     34   

Section 6.1.     Trust

     34   

Section 6.2.     Investment Funds

     35   

ARTICLE 7 PARTICIPANT ACCOUNTS AND INVESTMENT ELECTIONS

     35   

Section 7.1.     Participant Accounts and Investment Elections

     35   

Section 7.2.     Allocation of Net Income of Trust Fund and Fluctuation in Value
of Trust Fund Assets

     37   

Section 7.3.     Allocations of Contributions Among Participants’ Accounts

     39   

Section 7.4.     Limitations on Allocations Imposed by Section 415 of the Code

     40   

Section 7.5.     Correction of Error

     42   

ARTICLE 8 WITHDRAWALS AND DISTRIBUTIONS

     42   

Section 8.1.     Withdrawals and Distributions Prior to Termination of
Employment

     42   

Section 8.2.     Loans to Participants

     48   

Section 8.3.     Distributions Upon Termination of Employment

     51   

Section 8.4.     Time of Distribution

     55   

 

(i)



--------------------------------------------------------------------------------

Section 8.5.     Designation of Beneficiary

     57   

Section 8.6.     Distributions to Minor and Disabled Distributees

     59   

Section 8.7.     “Lost” Participants and Beneficiaries

     59   

Section 8.8.     Death Benefits Under USERRA

     60   

ARTICLE 9 PARTICIPANTS’ STOCKHOLDER RIGHTS

     60   

Section 9.1.     Voting Shares of Common Stock

     60   

Section 9.2.     Tender Offers

     61   

ARTICLE 10 SPECIAL PARTICIPATION AND DISTRIBUTION RULES RELATING TO REEMPLOYMENT
OF TERMINATED EMPLOYEES AND EMPLOYMENT BY RELATED ENTITIES

     63   

Section 10.1.   Change of Employment Status

     63   

Section 10.2.   Reemployment of an Eligible Employee Whose Employment Terminated
Prior to His or Her Becoming a Participant

     63   

Section 10.3.   Reemployment of a Terminated Participant

     64   

Section 10.4.   Employment by an Affiliate

     64   

Section 10.5.   Leased Employees

     64   

Section 10.6.   Reemployment of Veterans

     65   

ARTICLE 11 ADMINISTRATION

     68   

Section 11.1.   The Administrator, the Investment Office and the Corporate
Investment Committee

     68   

Section 11.2.   Claims Procedure

     72   

Section 11.3.   Procedures for Domestic Relations Orders

     74   

Section 11.4.   Notices to Participants, Etc.

     76   

Section 11.5.   Notices to Administrator

     76   

Section 11.6.   Records

     76   

Section 11.7.   Reports of Trustee and Accounting to Participants

     77   

Section 11.8.   Electronic Media

     77   

ARTICLE 12 PARTICIPATION BY OTHER EMPLOYERS

     77   

Section 12.1.   Adoption of Plan

     77   

Section 12.2.   Withdrawal from Participation

     78   

Section 12.3.   Company as Agent for Employers

     78   

ARTICLE 13 CONTINUANCE BY A SUCCESSOR

     78   

ARTICLE 14 MISCELLANEOUS

     79   

Section 14.1.   Expenses

     79   

Section 14.2.   Non-Assignability

     80   

Section 14.3.   Employment Non-Contractual

     82   

 

(ii)



--------------------------------------------------------------------------------

Section 14.4.   Limitation of Rights

     82   

Section 14.5.   Merger or Consolidation with Another Plan

     82   

Section 14.6.   Gender and Plurals

     82   

Section 14.7.   Applicable Law

     83   

Section 14.8.   Severability

     83   

Section 14.9.   No Guarantee

     83   

Section 14.10. Statute of Limitations for Actions under the Plan

     83   

Section 14.11. Forum for Legal Actions under the Plan

     84   

Section 14.12. Legal Fees

     84   

ARTICLE 15 TOP-HEAVY PLAN REQUIREMENTS

     85   

Section 15.1.   Top-Heavy Plan Determination

     85   

Section 15.2.   Definitions and Special Rules

     85   

Section 15.3.   Minimum Contribution for Top-Heavy Years

     86   

ARTICLE 16 AMENDMENT, ESTABLISHMENT OF SEPARATE PLAN AND TERMINATION

     87   

Section 16.1.   Amendment

     87   

Section 16.2.   Establishment of Separate Plan

     88   

Section 16.3.   Termination and Distributions upon Termination of the Plan

     89   

Section 16.4.   Trust Fund to Be Applied Exclusively for Participants and Their
Beneficiaries

     90   

SUPPLEMENT I Transfers from Other Plans

     I-1   

SUPPLEMENT II Elective Transfers Between This Plan and Plans of Affiliates or
the TXU 401(k) Plan

     II-1   

SUPPLEMENT III Merger of Certain AmerGen Plans into this Plan

     III-1   

SUPPLEMENT IV Merger of New England Plan into this Plan

     IV-1   

SUPPLEMENT V Transfers from the Exelon Corporation 401(k) Profit Sharing Plan
No. 2

     V-1   

 

(iii)



--------------------------------------------------------------------------------

ARTICLE 1

TITLE, PURPOSE AND EFFECTIVE DATES

The title of this Plan shall be the “Exelon Corporation Employee Savings Plan.”
This Plan is an amendment and restatement of the Plan as in effect on
December 31, 2012, and shall be effective January 1, 2013 in respect of
Participants whose employment terminates on or after such date, provided,
however, that any provision that specifies a different effective date shall be
effective as of such date; and provided, further that, the provisions of Article
9 (relating to participants’ stockholders rights), Article 10 (relating to
special participation and distribution rules relating to reemployment of
terminated employees and employment by related entities), Article 11 (relating
to administration), Article 14 (relating to miscellaneous provisions) and
Article 16 (relating to amendment and termination of the Plan) shall be
effective for all such persons.

This Plan is designated as a “profit sharing plan” within the meaning of section
1.401-1(a)(2)(ii) of the Regulations; and is also designated as an ERISA section
404(c) Plan within the meaning of section 2550.404c-1 of the Regulations. In
addition, the portion of the Plan invested in the Employer Stock Fund described
in Section 6.2 is designated as an “employee stock ownership plan” within the
meaning of section 4975(e)(7) of the Code and, as such, is designed to invest
primarily in “qualifying employer securities” as defined in section 4975(e)(8)
of the Code.

ARTICLE 2

DEFINITIONS

As used herein, the following words and phrases shall have the following
respective meanings when capitalized:

(1) Administrator. The Company acting through its Director, Employee Benefit
Plans & Programs, or such other person or committee appointed pursuant to
Section 11.1 (relating to the Administrator, the Investment Office and the
Corporate Investment Committee).

 

1



--------------------------------------------------------------------------------

(2) Affiliate. (a) A corporation that is a member of the same controlled group
of corporations (within the meaning of section 414(b) of the Code) as an
Employer, (b) a trade or business (whether or not incorporated) under common
control (within the meaning of section 414(c) of the Code) with an Employer,
(c) any organization (whether or not incorporated) that is a member of an
affiliated service group (within the meaning of section 414(m) of the Code) that
includes an Employer, a corporation described in clause (a) of this subdivision
or a trade or business described in clause (b) of this subdivision or (d) any
other entity that is required to be aggregated with an Employer pursuant to
Regulations promulgated under section 414(o) of the Code.

(3) After-Tax Contributions. Contributions made by a Participant pursuant to
Section 5.1.

(4) After-Tax Contributions Account. The account established pursuant to
Section 7.1 to which shall be credited (i) a Participant’s After-Tax
Contributions, (ii) any after-tax contributions transferred to the Plan from the
PECO Energy Company Employee Savings Plan (including any after-tax contributions
transferred to such plan from the Philadelphia Electric Company Tax Reduction
Act Stock Ownership Plan) on behalf of such Participant and (iii) earnings (or
losses) thereon.

(5) Before-Tax Contributions. Contributions made on behalf of a Participant
pursuant to Section 4.1. The term “Before-Tax Contributions” includes Designated
Roth Contributions, if any, including Catch-Up Contributions.

(6) Before-Tax Contributions Account. The account established pursuant to
Section 7.1 to which shall be credited (i) a Participant’s Before-Tax
Contributions other than Catch-Up Contributions, (ii) any before-tax
contributions transferred to the Plan from the PECO Energy Company Employee
Savings Plan on behalf of such Participant and (iii) earnings (or losses)
thereon.

(7) Beneficiary. The person or persons entitled under Section 8.5 to receive
benefits in the event of the death of a Participant. For any period in which the
Plan is not an “ERISA section 404(c) Plan” as defined in the Regulations under
section 404(c) of ERISA, each Beneficiary shall be a “named fiduciary” within
the meaning of section 402(a)(1) of ERISA for the sole purpose of directing the
Trustee with respect to the exercise of shareholder rights pursuant to Article 9
(relating to Participants’ stockholder rights).

(8) Catch-Up Contributions. Before-Tax Contributions made pursuant to paragraph
(d) of Section 4.1 (relating to Catch-Up Contributions) by a Participant who has
attained age 50 before the close of the relevant Plan Year.

(9) Catch-Up Contributions Account. The account established pursuant to
Section 7.1 for each Participant who has attained age 50 to which shall be
credited a Participant’s Catch-Up Contributions

(10) CEG. Constellation Energy Group, Inc. and any of its affiliates that was an
affiliate immediately before the Effective Time (as such term is defined in the
Merger Agreement).

 

2



--------------------------------------------------------------------------------

(11) Code. The Internal Revenue Code of 1986, as amended.

(12) Common Stock. The common stock, without par value, of Exelon Corporation.

(12) Company. Exelon Corporation, a Pennsylvania corporation, or any successor
to such corporation that adopts the Plan pursuant to Article 13 (relating to
continuance by a successor).

(13) Compensation. The normal base pay under the applicable Exelon East or West
payroll of an Employee from an Employer for personal services rendered,
including (i) nuclear license premiums for management employees, (ii) meter
readers’ bonuses, (iii) payments attributable to worker’s compensation received
from an Employer, (iv) taxable payments received by an employee under the Exelon
Corporation Disability Benefit Plan, (v) solely for employees who are employed
by Exelon Boston Services LLC who are represented by Local 369 of the Utility
Workers Union of America, AFL-CIO, overtime pay, (vi) solely for employees who
are represented by IBEW Local Union 15 and covered under the collective
bargaining agreement between Commonwealth Edison Company and IBEW Local Union
15, overtime pay, but only amounts paid with respect to hours worked in excess
of an Employee’s normally scheduled hours, (vii) effective January 1, 2009,
differential wage payments (as defined in section 3401(h) of the Code), and
excluding (i) salary continuation or lump sum payments under a severance benefit
plan, or other severance arrangement, of an Employer, (ii) bonuses or incentive
awards (other than meter readers’ bonuses), (iii) overtime pay for management
employees, (iv) shift premiums, (v) fringe benefits, (vi) other extraordinary
payments and (vii) payments made in a form other than cash, but without
reduction on account of the Employee’s election to have his or her pay reduced
pursuant to a qualified cash or deferred arrangement described in section 401(k)
of the Code (including any such election to make a Designated Roth
Contribution), a qualified transportation fringe benefit program described in
section 132(f) of the Code or a cafeteria plan described in section 125 of the
Code. For purposes of the preceding sentence, the normal base pay of an Employee
who works and is compensated based on a shift schedule other than a basic work
week consisting of five regularly scheduled eight-hour work days shall be
computed by multiplying the number of regularly scheduled basic work hours for
which such Employee is paid by his or her basic hourly rate, determined without
regard to any premium payments made at an overtime rate for such work. An
Employee’s “compensation” (within the meaning of section 415 of the Code) for
any Plan Year in excess of the applicable dollar limitation contained in
Section 401(a)(17) of the Code (as adjusted for changes in the cost of living
pursuant to section 401(a)(17) of the Code), shall be not be taken into account
for any purpose under the Plan. Notwithstanding the preceding, effective
January 1, 2003, normal base pay shall also include lump sum merit increases to
base pay. Notwithstanding the foregoing, an amount classified as Compensation
under the preceding paragraphs shall not be Compensation for purposes of the
Plan if such amount is paid to an Employee after the Employee’s severance from
employment unless (i) such amount is regular compensation for services during
the Employee’s regular working hours or compensation for services outside the
Employee’s regular working hours and (ii) such amount is paid on or before the
later of (A) 2 1⁄2 months after the Employee’s severance from employment and
(B) the last day of the Plan Year during which the Employee’s severance from
employment occurs. Finally, in no event shall Compensation for purposes of this
Plan include any amount that is not “compensation” within the meaning of section
415(c)(3) of the Code and section 1.415(c)-2 of the Regulations.

 

3



--------------------------------------------------------------------------------

(14) Corporate Investment Committee. The Company acting through the Committee
consisting of the executives or other persons designated from time to time in
the charter of such Committee.

(15) Designated Roth Contributions. Before-Tax Contributions designated as Roth
contributions pursuant to Section 4.2(e) (relating to Untaxed Contributions and
Designated Roth Contributions) by a Participant.

(16) Designated Roth Contributions Account. The account established pursuant to
Section 7.1 for each Participant to which shall be credited all Designated Roth
Contributions made on behalf of such Participant pursuant to Section 4.2(c) for
Plan Years beginning on or after January 1, 2006 and earnings (or losses)
thereon for each Participant who is not represented by IBEW Local Union 15 and
covered under the collective bargaining agreement between Commonwealth Edison
Company and IBEW Local Union 15 (“Local 15 Member”) and (b) for Plan Years
beginning on or after January 1, 2009 and earning (or losses) thereon for each
Participant who is a Local 15 Member.

(17) Disability. A physical or mental condition which, in the judgment of the
Administrator, based upon medical reports and other evidence satisfactory to the
Administrator, permanently prevents a Participant from satisfactorily performing
his or her usual duties or the duties of such other position available to him
and for which he is qualified by reason of his or her training, education or
experience.

(18) Effective Date. January 1, 2010.

(19) Eligible Employee. An Employee other than (i) an Employee the terms of
whose employment are subject to a collective bargaining agreement that does not
provide for participation in this Plan, (ii) an Employee on an unpaid leave of
absence (except as required by applicable law respecting Military Service),
(iii) an Employee paid on the temporary payroll of an Employer who has never
completed 1,000 Hours of Service in any period of twelve consecutive months
beginning with the Employee’s date of employment or any anniversary thereof,
(iv) an individual rendering services to an Employer who is not on the payroll
of any Employer, (v) as of the Effective Time, an individual who was employed
immediately prior to the Effective Time (as such term is defined in the Merger
Agreement) at CEG or a facility owned immediately before the Effective Time by
CEG and (vi) an individual who is newly employed on or after the Effective Time
(as such term is defined in the Merger Agreement) at a facility owned
immediately before the Effective Time by CEG. It is expressly intended that an
individual rendering services to an Employer pursuant to any of the following
agreements shall be excluded from Plan participation pursuant to clause (iv) of
this subdivision even if a court or administrative agency determines that such
individual is an Employee: (a) an agreement providing that such services are to
be rendered as an independent contractor, (b) an agreement with an entity,
including a leasing organization within the meaning of section 414(n)(2) of the
Code, that is not an Employer or (c) an agreement that contains a waiver of
participation in the Plan.

(20) Employee. An individual whose relationship with an Employer is, under
common law, that of an employee.

 

4



--------------------------------------------------------------------------------

(21) Employer. The Company and any other Affiliate set forth on Appendix I
hereto that, with the consent of the Company elects to participate in the Plan
in the manner described in Article 12 either with respect to all Employees or a
particular group of Employees of such Affiliate and any successor Affiliate that
adopts the Plan pursuant to Article 13. If any entity described in the preceding
sentence withdraws from participation in the Plan pursuant to Section 12.2, such
entity shall thereupon cease to be an Employer.

(22) Employer Matching Contributions. Contributions made by an Employer pursuant
to Section 4.3.

(23) Employer Matching Contributions Account. The account established pursuant
to Section 7.1 to which shall be credited (i) any Employer Matching
Contributions made on behalf of a Participant, (ii) any employer matching
contributions transferred to the Plan from the PECO Energy Company Employee
Savings Plan (including any employer matching contributions transferred to such
plan from the Philadelphia Electric Company Tax Reduction Act Stock Ownership
Plan) on behalf of such Participant and (iii) earnings (or losses) thereon.

(24) ERISA. The Employee Retirement Income Security Act of 1974, as amended.

(25) Hour of Service. Each hour for which an Employee is directly or indirectly
compensated by, or entitled to receive compensation from, an Employer. For
purposes of this subdivision, compensation shall mean the total earnings paid,
directly or indirectly, to the Employee by an Employer, including any back pay,
irrespective of mitigation of damages, either awarded to the Employee or agreed
to by an Employer. The computation of Hours of Service and the periods to which
Hours of Service are credited shall be determined under uniform rules adopted by
the Administrator in accordance with Department of Labor regulations
§2530.200b-2(b), (c) and (f).

(26) Investment Office. The Company acting through the Exelon Investment Office.

(27) Merger Agreement. That Agreement and Plan of Merger, dated as of April 28,
2011, by and among Exelon Corporation, Bolt Acquisition Corporation and
Constellation Energy Group, Inc.

(28) Military Service. The performance of duty on a voluntary or involuntary
basis in a “uniformed service” (as defined below) under competent authority of
the United States government and includes active duty, active duty for training,
initial active duty for training, inactive duty training, full-time National
Guard duty, and a period for which a person is absent from employment for the
purpose of an examination to determine the fitness of the person to perform any
such duty. For purposes of the preceding sentence, the term “uniformed service”
means the Armed Forces, the Army National Guard and the Air National Guard when
engaged in active duty for training, inactive duty training, or full-time
National Guard duty, the commissioned corps of the Public Health service, and
any other category of persons designated by the President of the United States
in time of war or emergency.

(29) Participant. An Eligible Employee who satisfies the conditions set forth in
Section 3.1 (relating to eligibility for Participation). An individual shall
cease to be a Participant upon the complete distribution, or transfer of his or
her account under the Plan. For any period in which the

 

5



--------------------------------------------------------------------------------

Plan is not an “ERISA section 404(c) Plan” as defined in Regulations under
section 404(c) of ERISA, each Participant shall be a “named fiduciary” within
the meaning of section 402(a)(1) of ERISA for the sole purpose of directing the
Trustee with respect to the exercise of shareholder rights pursuant to Article 9
(relating to Participants’ stockholder rights).

(30) Plan. The plan herein set forth, and as from time to time amended.

(31) Plan Year. The twelve-month period beginning on each January 1.

(32) Qualified Reservist. The term “Qualified Reservist” shall mean an
individual who is (i) a member of a reserve component (as defined in chapter 1
of title 37, United States Code) and (ii) ordered or called to active duty for a
period in excess of 179 days or for an indefinite period, after September 11,
2001.

(33) Regulations. Written final or temporary promulgations of the Department of
Labor construing Title I of ERISA or the Internal Revenue Service construing the
Code.

(34) Rollover Account. The account established pursuant to Section 7.1 to which
shall be credited (i) any rollover contribution made by or on behalf of an
Eligible Employee or a Participant, (ii) any rollover contribution transferred
to the Plan from the PECO Energy Company Employee Savings Plan on behalf of such
Participant and (iii) earnings (or losses) thereon.

(35) Spouse. The individual who is a husband or wife of a Participant as the
result of a legal union between one man and one woman, within the meaning of the
Defense of Marriage Act.

(36) Termination Date. (a) The date an Employee quits, retires, is discharged
from employment by an Employer or dies, (b) the date the Employee’s employer
ceases to be an Employer on account of its sale to a party or parties that do
not qualify as an Affiliate of any Employer, (c) the first anniversary of the
Employee’s first date of absence from employment by an Employer for any other
reason, except as provided in clause (d) or (e) below, (d) in the case of an
Employee who is absent from employment for maternity or paternity reasons, the
second anniversary of the first date of such absence or (e) the last date
following a period of Military Service as of which the Employee has reemployment
rights under applicable law. For purposes of this subdivision, an absence from
employment for maternity or paternity reasons means an absence (1) by reason of
the pregnancy of the Employee, (2) by reason of the birth of a child of the
Employee, (3) by reason of the placement of a child with the Employee in
connection with the adoption of such child by such Employee or (4) for purposes
of caring for such child for a period beginning immediately following such birth
or placement. Notwithstanding the foregoing sentences, an Employee’s absence
from employment for maternity or paternity reasons or for Military Service shall
not be considered in determining the Employee’s Termination Date unless the
Employee, upon the Administrator’s request, provides certification that the
leave was taken for one of the reasons enumerated in the preceding sentence.

(37) Trust. The trust created by agreement between the Company and the Trustee,
as from time to time amended.

(38) Trust Fund. All money and property of every kind of the Trust held by the
Trustee pursuant to the terms of the Trust agreement.

 

6



--------------------------------------------------------------------------------

(39) Trustee. The trustee that executes the Trust instrument provided for in
Article 6, or any successor trustee or, if there is more than one trustee acting
at any time, all of such trustees collectively.

(40) Untaxed Contributions. Before-Tax Contributions not designated as
Designated Roth Contributions pursuant to Section 4.2(e) (relating to Untaxed
Contributions and Designated Roth Contributions) by a Participant.

(41) Untaxed Contributions Account. The account established pursuant to
Section 7.1 for each Participant to which shall be credited (a) all Before-Tax
Contributions that are made on behalf of the Participant pursuant to Section 4.2
for Plan Years beginning prior to January 1, 2006 with respect to a Participant
who is not a Local 15 Member and for Plan Years beginning before January 1, 2009
with respect to a Participant who is a Local 15 Member, (b) any before-tax
contributions transferred to the Plan from the PECO Energy Company Employee
Savings Plan on behalf of such Participant, (c) all Before-Tax Contributions
that are Untaxed Contributions made pursuant to Section 4.2 for Plan Years
beginning on or after January 1, 2006 with respect to a Participant who is not a
Local 15 Member and for Plan Years beginning before January 1, 2009 with respect
to a Participant who is a Local 15 Member, and (d) earnings (or losses) thereon.

(42) Valuation Date. Each business day, as determined by the Trustee, or such
other days as the Administrator may designate.

(43) VRU. The telephonic voice response unit designated by the Administrator,
which may be used to make certain elections under the Plan. The VRU shall
require each Participant, or Beneficiary, as the case may be, to provide such
identification data as may, from time to time, be required by the VRU. The
Administrator shall cause to be kept such records of VRU activity as it shall
deem necessary or appropriate, and such records shall constitute valid
authorization of the elections made by each Participant and Beneficiary for all
purposes of the Plan and applicable Regulations. No written authorization shall
be required from a Participant or Beneficiary after an election has been made by
calling the VRU.

ARTICLE 3

PARTICIPATION

Section 3.1. Eligibility for Participation.

Each Eligible Employee who immediately before the Effective Date was a
Participant in the Plan shall continue to be a Participant as of the Effective
Date. Each other Eligible Employee who is a member of a bargaining unit
represented by IBEW Local Union 15 shall be eligible to become a Participant on
the first day of the payroll period coinciding with or next following the date
he or she has completed three months of employment with an Employer (regardless
of the

 

7



--------------------------------------------------------------------------------

number of Hours of Service actually performed). Each other Eligible Employee who
is not a member of a bargaining unit represented by IBEW Local Union 15 shall be
eligible to become a Participant on the first day of the payroll period
coinciding with or next following the date of his or her employment.

Section 3.2. Applications for Before-Tax Contributions and After-Tax
Contributions.

(a) Regular Payroll Before-Tax and After-Tax Contributions. Each Eligible
Employee who desires to commence Before-Tax Contributions or After-Tax
Contributions shall make a request in the manner prescribed by the Administrator
specifying the Employee’s chosen rate of Before-Tax Contributions for each
payroll period or his or her chosen rate of After-Tax Contributions for each
payroll period, or both. Such request shall authorize the Employee’s Employer to
reduce the Eligible Employee’s Compensation by the amount of any such Before-Tax
Contributions, to make regular payroll deductions of any such After-Tax
Contributions or both, as the case may be. The request shall also specify the
Employee’s investment elections pursuant to Section 7.1(b) and shall evidence
the Employee’s acceptance of and agreement to all provisions of the Plan. In
addition, an Eligible Employee who is not a member of a bargaining unit
represented by IBEW Local Union 15 on the date of his or her employment may
elect, in accordance with the provisions of this paragraph (a), to become a
Participant on the first day of the payroll period coinciding with or next
following such date. All requests to commence contributions pursuant to this
paragraph (a) shall be effective as of such time after the Administrator (or its
delegate) receives such request as shall be established by the Administrator,
provided, that all such requests shall be effective on the first day of a
payroll period commencing not more than 30 days after receipt thereof by the
Administrator (or its delegate).

 

8



--------------------------------------------------------------------------------

(b) Quarterly Incentive Award Before-Tax Contributions. With respect to
quarterly incentive awards earned prior to January 1, 2002, each Eligible
Employee may request, in the manner prescribed by the Administrator, to reduce
his or her compensation by an amount equal to 100 percent of any such quarterly
incentive awards that would otherwise be paid to such Participant; provided,
however, that for the 2001 Plan Year, such reduction shall be available solely
with respect to quarterly incentive awards payable on or after the later of
(i) March 31, 2001 and (ii) the first date thereafter which the Administrator
determines is administratively practicable with respect to Employees of such
Participant’s Employer. Before-Tax Contributions pursuant to this paragraph
(b) shall be invested in accordance with the Participant’s investment election
under paragraph (a) of this Section 3.2 (or, if no such election is in effect,
in accordance with an investment election made by such Participant in the manner
prescribed by the Administrator).

(c) Automatic Enrollment for Certain Employees. (i) Deemed Election of Default
Before-Tax Contributions. A Participant whose hire date is on or after April 6,
2009 and who does not make an election pursuant to paragraph (a) of this
Section 3.2 to make Before-Tax Contributions or After-Tax Contributions shall be
deemed to have elected to make Before-Tax Contributions (“Default Before-Tax
Contributions”) equal to 3 percent (“Default Percentage”) of his or her
Compensation for each payroll period and to have his or her Employer reduce his
or her Compensation by the amount thereof. Such Participant’s Default Percentage
will increase by 1 percent each Plan Year, beginning with the second Plan Year
that begins after the Default Percentage first applies to the Participant, until
it reaches 5 percent. The increase will be effective March 1 of each applicable
Plan Year. Notwithstanding the foregoing, in the event a Participant’s initial
Default Before-Tax Contribution occurs during the period commencing on
December 1 and ending the last day of February, the initial increase to such
Participant’s Default Percentage shall commence on the March 1 of the calendar
year following the first anniversary of the Participant’s initial Default
Before-Tax Contribution. The effective date of such Participant’s deemed
election shall be 90 days after the Participant receives a notice of his or her
rights and obligations under

 

9



--------------------------------------------------------------------------------

this paragraph (c)(i) (the “Automatic Enrollment Notice”). During the 90-day
period after the Participant receives the Automatic Enrollment Notice, the
Participant shall have an opportunity to make an affirmative election to (1) not
have any Default Before-Tax Contributions made on his or her behalf or (2) have
Before-Tax Contributions made in a different amount or percentage of
Compensation by giving direction to the Administrator (or its delegate) in the
manner prescribed by the Administrator. Any deemed election described in this
paragraph (c)(i) shall be effective only with respect to Compensation not
currently available to the Participant. Each Participant whose hire date is on
or after April 6, 2009 shall be a “covered employee” for purposes of section
1.414(w)-1(e)(3) of the Regulations, regardless of whether such Participant
makes an affirmative election regarding Before-Tax Contributions.
Notwithstanding the foregoing, an Employee who on or after April 6, 2009 becomes
eligible to participate in the Plan as a result of the Employee’s rehire by an
Employer shall not be deemed to have made an election automatically to have
Before-Tax Contributions made on his or her behalf pursuant to this paragraph
(c)(i) or deemed to be a “covered employee.”

(ii) Withdrawal of Default Before-Tax Contributions. A covered employee deemed
to elect Default Before-Tax Contributions pursuant to paragraph (c)(i) may
elect, no later than 90 days after the first payroll date that the first Default
Before-Tax Contributions on behalf of the covered employee occurs, to receive a
distribution equal to the amount of all such contributions (adjusted for
earnings and losses and reduced by any applicable fees) made with respect to the
covered employee through the earlier of (1) the pay date for the second payroll
period that begins after the covered employee’s withdrawal request and (2) the
first pay date that occurs after 30 days following the covered employee’s
request. An election by a covered employee to withdraw Default Before-Tax
Contributions pursuant to this paragraph (c)(ii) shall be deemed to be an
election by the covered employee, as of the date of the withdrawal election, to
reduce his Before-Tax Contribution percentage to 0 percent (subject to any
affirmative election by the covered employee to the contrary).

 

10



--------------------------------------------------------------------------------

Section 3.3. Transfer to Affiliates.

If a Participant is transferred from one Employer to another Employer or from an
Employer to an Affiliate, such transfer shall not terminate the Participant’s
participation in the Plan and such Participant shall continue to participate in
the Plan until an event occurs that would have terminated his or her
participation had the Participant continued in the service of an Employer until
the occurrence of such event; provided, however, that a Participant shall not be
entitled (i) to make contributions to the Plan, or (ii) to have contributions
made on his or her behalf to the Plan during any period of employment by any
Affiliate that is not an Employer with respect to such Participant. Periods of
employment with an Affiliate shall be taken into account only to the extent set
forth in Section 10.4 (relating to employment by Affiliates). Payments received
by a Participant from an Affiliate that is not an Employer with respect to such
Participant shall not be treated as compensation for any purposes under the
Plan.

ARTICLE 4

EMPLOYER CONTRIBUTIONS

Section 4.1. Before-Tax Contributions.

(a) Initial Election Respecting Regular Payroll Before-Tax Contributions.
Subject to the limitations set forth in Sections 4.2 (relating to the 402(g)
annual limit on Before-Tax Contributions), 4.4 (relating to limitations on
contributions for highly compensated Eligible Employees), 4.5 (relating to the
limitation on Employer contributions) and 7.4 (relating to limitations on
allocations imposed by section 415 of the Code), each Employer shall contribute
(i) on behalf of each Participant who is an Eligible Employee of such Employer
and is a member of a bargaining unit represented by IBEW Local Union 15 an
amount equal to a whole percentage not

 

11



--------------------------------------------------------------------------------

less than 1 and not more than 15 percent of such Participant’s Compensation for
each payroll period as designated by the Participant in his or her request
pursuant to Section 3.2(a), and (ii) on behalf of any other Participant who is
an Eligible Employee of such Employer an amount equal to a whole percentage not
less than 1 and not more than 20 percent and, effective as of January 1, 2006,
50 percent, of such Participant’s Compensation for each payroll period as
designated by the Participant on his or her request pursuant to Section 3.2(a).
Before-Tax Contributions described in the preceding sentence shall be delivered
to the Trustee no less frequently than bi-weekly. In addition, if back-pay is
awarded to a Participant who is an Eligible Employee and any portion of such
back-pay constitutes Compensation as defined in subdivision (13) of Article 2
(relating to the definition of Compensation), the Employer of such Participant
shall contribute on behalf of such Participant an amount equal to the Before-Tax
Contribution percentage, which was most recently chosen by the Participant in
his or her request pursuant to Section 3.2(a), of such back-pay that constitutes
Compensation. A Before-Tax Contribution described in the preceding sentence
shall be treated under the Plan in the same manner as all other Before-Tax
Contributions and shall be delivered to the Trustee as soon as practicable after
the back-pay is paid to the Participant.

If a Participant receives a hardship withdrawal pursuant to Section 8.1(a),
then: (1) all Before-Tax Contributions made on behalf of such Participant
pursuant to this Section 4.1 and After-Tax Contributions made by the Participant
pursuant to Section 5.1 shall cease beginning with the first payroll period
beginning after the date on which the Participant receives such hardship
withdrawal; and (2) such Participant shall not again be eligible to elect such
contributions until the first payroll period that coincides with or follows the
date on which contributions ceased by six months.

 

12



--------------------------------------------------------------------------------

(b) Changes in the Rate or Suspension of Regular Payroll Before-Tax
Contributions. A Participant’s Before-Tax Contributions pursuant to paragraph
(a) of this Section 4.1 shall continue in effect at the rate designated by a
Participant in his or her request until the Participant changes such designation
or suspends such contributions. A Participant may change such designation at any
time by giving direction to the Administrator (or its delegate) in the manner
prescribed by the Administrator. Any such direction shall be limited to the
contribution rates described in paragraph (a) of this Section 4.1.

A Participant may suspend future Before-Tax Contributions pursuant to paragraph
(a) of this Section 4.1 by giving notice to the Administrator (or its delegate)
in the manner prescribed by the Administrator. A Participant who has ceased
Before-Tax Contributions pursuant to this subsection may resume Before-Tax
Contributions by so directing the Administrator (or its delegate) in the manner
prescribed by the Administrator. All such directions to change the rate of,
suspend or resume Before-Tax Contributions shall be effective as of such time
after the Administrator (or its delegate) receives any such direction as shall
be established by the Administrator, provided that such direction shall be
effective on the first day of a payroll period commencing not more than 30 days
after receipt thereof by the Administrator (or its delegate).

(c) Elections Respecting Quarterly Incentive Award Before-Tax Contributions.
With respect to quarterly incentive awards earned prior to January 1, 2002, and
subject to the limitations set forth in subdivision (13) of Article 2 (relating
to the $170,000 limitation on Compensation) and Sections 4.2 (relating to the
402(g) limit on Before-Tax Contributions), 4.4 (relating to limitations on
contributions for highly compensated Eligible Employees), 4.5 (relating to the
limitation on Employer contributions) and 7.4 (relating to limitations on
allocations imposed by section 415 of the Code), each Employer shall contribute
on behalf of each Participant who has filed a request in accordance with
Section 3.2(b) an amount equal to 100 percent of the amount of any such
quarterly incentive awards payable to such Participant on or after the effective
date of such request. A Participant’s Before-Tax Contributions pursuant to this
paragraph (c) shall continue in

 

13



--------------------------------------------------------------------------------

effect until the Participant suspends such contributions. A Participant may
suspend such contributions by giving direction to the Administrator (or its
delegate) in the manner prescribed by the Administrator. Any such direction to
suspend Before-Tax Contributions pursuant to this paragraph (c) shall be
effective beginning with the quarterly incentive award payable in the calendar
quarter immediately following the calendar quarter in which such direction is
received by the Administrator (or its delegate). Before-Tax Contributions
pursuant to this paragraph (c) shall be delivered to the Trustee not later than
the fifteenth business day of the month following the month in which the related
quarterly incentive award is payable.

(d) Catch-Up Contributions. Effective for payroll periods beginning on or after
August 1, 2002, each Participant who pursuant to paragraph (a) of this
Section 4.1 is eligible to make Before-Tax Contributions for any Plan Year and
who shall attain age 50 before the close of such Plan Year shall be eligible to
have Before-Tax Contributions made in addition to those described in paragraph
(a) of this Section 4.1 (“Additional Before-Tax Contributions”) if no other
Before-Tax Contributions to be made pursuant to paragraph (a) of this
Section 4.1 may be made to the Plan for such payroll period by reason of the
limitations of Section 4.2 (relating to the 402(g) annual limit on Before-Tax
Contributions). Notwithstanding the preceding sentence, in no event shall the
amount of Additional Before-Tax Contributions exceed (i) in the case of a
Participant who is represented by IBEW Local Union 15 and covered under that
certain Collective Bargaining Agreement dated September 15, 2000 between
Commonwealth Edison Company and IBEW Local Union 15, 40 percent of such
Participant’s Compensation for any payroll period, and (ii) in the case of any
other Participant, 50 percent of such Participant’s Compensation for any payroll
period. Such Additional Before-Tax Contributions shall be elected, made,
suspended, resumed and credited in a manner similar to that described in
paragraphs (a), (b) and (c) of this Section 4.1 and in accordance with and
subject to such additional rules and limitations of section 414(v) of the

 

14



--------------------------------------------------------------------------------

Code and otherwise as the Administrator determines. To the extent such
Additional Before-Tax Contributions are not “Catch-Up Contributions” as defined
for purposes of section 414(v) of the Code, they shall be taken into account,
and to the extent such Additional Before-Tax Contributions are Catch-Up
Contributions they shall not be taken into account, for purposes of Article 4 or
7 or other provisions of the Plan implementing the required limitations of
sections 401(k)(3), 401(k)(11), 401(k)(12), 402(g), 404, 410(b), 415 or 416 of
the Code, as applicable.

Section 4.2. 402(g) Annual Limit on Before-Tax Contributions.

(a) General Rule. Notwithstanding the provisions of Section 4.1 (relating to
Before-Tax Contributions), a Participant’s Before-Tax Contributions for any
calendar year, together with amounts contributed under all other plans and
arrangements maintained by an Employer or Affiliate and described in sections
401(k), 408(k), 408(p) or 403(b) of the Code, and excluding any Additional
Before-Tax Contributions made to the Plan pursuant to paragraph (d) of
Section 4.1 which are Catch-Up Contributions described in such paragraph or
Default Before-Tax Contributions that are withdrawn pursuant to paragraph
(c)(ii) of Section 3.2, shall not exceed the applicable dollar amount under
section 402(g) of the Code (as adjusted for cost-of-living increases in
accordance with section 402(g)(5) of the Code) for such calendar year.

(b) Correction of Excess Before-Tax Contributions. If for any calendar year a
Participant determines that the aggregate of the (i) Before-Tax Contributions to
this Plan, excluding any Additional Before-Tax Contributions made to the Plan
pursuant to paragraph (d) of Section 4.1 which are Catch-Up Contributions
described in such paragraph, and (ii) amounts contributed under other plans or
arrangements described in sections 401(k), 408(k) or 403(b) of the Code will
exceed the limit imposed by paragraph (a) of this Section 4.2 for the calendar
year in which such contributions were made (“Excess Before-Tax Contributions”),
such Participant shall, pursuant to such rules and at such time following such
calendar year as determined by the

 

15



--------------------------------------------------------------------------------

Administrator, be allowed to submit a written request that the Excess Before-Tax
Contributions plus any income and minus any loss allocable thereto be
distributed to him or her. The request described in this subsection shall be
made in the manner and form prescribed by the Administrator and shall state the
amount of the Participant’s Excess Before-Tax Contributions for the calendar
year. The request shall be accompanied by the Participant’s written statement
that if such Excess Before-Tax Contributions are not distributed, such Excess
Before-Tax Contributions, when added to amounts deferred under other plans or
arrangements described under sections 401(k), 408(k), or 403(b) of the Code,
excluding any contributions which are Catch-Up Contributions described in
section 414(v) of the Code, will exceed the limit for such Participant under
section 402(g) of the Code. A distribution of Excess Before-Tax Contributions
(reduced by any amounts recharacterized or distributed pursuant to paragraph
(e)(1) of Section 4.4 (relating to adjustments to comply with section 401(k)(3)
of the Code)) shall be made no later than the applicable time period set forth
in the Code and Regulations thereunder following the end of the Plan Year for
which such Excess Before-Tax Contributions were made, plus any income and minus
any loss allocable thereto through the end of such Plan Year. The amount of any
income or loss allocable to such Excess Before-Tax Contributions shall be
determined pursuant to applicable Regulations. If Excess Before-Tax
Contributions are distributed pursuant to this Section 4.2, any corresponding
Employer Matching Contributions allocated to the Participant’s Employer Matching
Contributions Account, adjusted for income or loss pursuant to Regulations, to
which such Participant would be entitled under Section 8.3 (relating to
distributions upon termination of employment) if such Participant had terminated
employment on the last day of the calendar year during which contributions were
made (or earlier if such Participant actually terminated employment at an
earlier date) shall be distributed to such Participant and any remaining amount
of such corresponding Employer Matching Contributions, adjusted for income or
loss, shall be forfeited.

 

16



--------------------------------------------------------------------------------

Notwithstanding the provisions of this paragraph, any such Excess Before-Tax
Contributions shall be treated as “annual additions” for purposes of Section 7.4
(relating to limitations on allocations imposed by section 415 of the Code) and
shall not be disregarded as Before-Tax Contributions for purposes of determining
the average deferral percentage described in Section 4.4(d)(1) or, to the extent
applicable, the average contribution percentage described in Section 4.4(d)(2),
except that in the case of a non-highly compensated eligible employee, as that
term is defined in Section 4.4(d)(4), such Excess Before-Tax Contributions shall
be ignored to the extent that such contributions are prohibited pursuant to
section 401(a)(30) of the Code, which requires that Before-Tax Contributions not
exceed the limit described in paragraph (a) of Section 4.2 (relating to the
annual limit on Before-Tax Contributions). Any distribution of Excess Before-Tax
Contributions to a Participant shall be treated as a distribution of the Untaxed
Contributions, up to the extent Untaxed Contributions have been made by such
Participant to the Plan for such Plan Year and, to the extent that distributions
of Excess Before-Tax Contributions to such Participant exceed the Participant’s
Untaxed Contributions for such Plan Year, the distributions of Excess Before-Tax
Contributions shall be treated as Designated Roth Contributions made by the
Participant to the Plan for the Plan Year.

(c) Untaxed Contributions and Designated Roth Contributions. Effective for
Before-Tax Contributions made (i) in the case of a Participant who is not a
Local 15 Member, for the 2006 Plan Year and thereafter, and (ii) in the case of
a Participant who is a Local 15 Member, for the 2009 Plan Year and thereafter,
an election made by a Participant to commence, change, suspend or resume
Before-Tax Contributions pursuant to this Section 4.2 shall designate the
portion of such contributions that are to be Designated Roth Contributions
includible in the Participant’s gross income when made pursuant to section 402A
of the Code. Such designation is irrevocable with respect to contributions made
or to be made with respect to Compensation

 

17



--------------------------------------------------------------------------------

currently available. Any such election made by a Participant which does not
expressly designate a portion of Before-Tax Contributions as Designated Roth
Contributions shall be deemed to designate no portion of Before-Tax
Contributions as Designated Roth Contributions. Any Before-Tax Contributions
that are not Designated Roth Contributions are referred to herein as Untaxed
Contributions.

Section 4.3. Employer Matching Contributions.

(a) Amount of Contributions. Subject to the limitations set forth in Sections
4.4 (relating to limitations on contributions for highly compensated Eligible
Employees), 4.5 (relating to the limitations on Employer contributions) and 7.4
(relating to limitations on allocations imposed by section 415 of the Code), and
except as otherwise provided below, each Employer shall contribute the following
for each payroll period on behalf of each Participant who is an Employee of such
Employer:

 

  (i) Effective beginning with the first payroll period in January 1, 2009, for
each Participant who is a member of a bargaining unit represented by IBEW Local
Union 15, an amount equal to 100 percent of Matched Contributions, as defined
below, but only to the extent that Matched Contributions do not exceed 5 percent
of the Participant’s Compensation for the payroll period;

 

  (ii) For each Participant who is covered under the collective bargaining
agreement between Exelon Power Services LLC and Local 369 of the Utility Workers
Union of America, AFL-CIO, if such Participant has completed less than 5 months
of service with an Employer, no contribution shall be made; if such Participant
has completed more than 5 months of service but fewer than 12 months of service
with an Employer, an amount equal to 50% of Matched Contributions, as defined
below, but only the extent that Matched Contributions do not exceed 3 percent of
the Participant’s Compensation for the payroll period; if such Participant has
completed at least 12 months of service with an Employer, an amount equal to
100% of Matched Contributions, but only to the extent that Matched Contributions
do not exceed 3 percent of the Participant’s Compensation for the payroll
period. For purposes of this paragraph, a month of service shall mean a
consecutive period of employment during which the Employee is employed by an
Employer ending on the monthly anniversary of the Employee’s date of hire. A
Participant who is credited with an additional month of service during a pay
period and becomes eligible to receive an increased Employer Matching
Contribution, shall not be entitled to receive an increased Employer Matching
Contribution until the first full payroll period following the payroll period in
which such Participant is credited with such additional month of service;

 

18



--------------------------------------------------------------------------------

  (iii) For each Participant who is classified as a non-exempt craft employee or
clerical employee assigned to the Peachbottom, Limerick, Outage Services East or
Texas generating plant, an amount equal to 100 percent of Matched Contributions,
as defined below, but only to the extent that Matched Contributions do not
exceed 5 percent of the Participant’s Compensation for the payroll period; and

 

  (iv) For each other Participant, an amount equal to 60 percent of Matched
Contributions, as defined below, but only to the extent that Matched
Contributions do not exceed 5 percent of the Participant’s Compensation for the
payroll period.

In addition, each Participant described in clause (iv) of the preceding
paragraph shall be eligible to receive a “Profit Sharing Matching Contribution,”
provided that such Participant either (i) is an Employee of such Employer on the
last day of such Plan Year, (ii) is not employed on such day as a result of an
approved unpaid leave of absence during such Plan Year, (iii) terminates
employment during such Plan Year (1) after attaining age 50 and completing at
least 10 years of service, as determined by the Administrator, (2) as a result
of circumstances entitling the Participant to separation benefits under an
Employer’s severance benefit plan, (3) as a result of a disability that entitles
the Participant to benefits under an Employer’s long-term disability plan, or
(4) on account of the Participant’s death. The “Profit Sharing Matching
Contribution” shall be an amount (if any) determined by the Board of Directors
of the Company (or the Compensation Committee thereof) in its sole discretion
based on attainment of specified performance goals, and not exceeding 60% of a
Participant’s Matched Contributions, as defined below, for each payroll period,
but only to the extent that such Matched Contributions do not exceed 5 percent
of the Participant’s Compensation for the payroll period.

 

19



--------------------------------------------------------------------------------

For purposes of this Section 4.3, “Matched Contributions” means the sum of
(i) the Before-Tax Contributions made on behalf of the Participant for a payroll
period, excluding Before-Tax Contributions made with respect to any quarterly
incentive awards pursuant to paragraph (b) of Section 3.2, excluding Additional
Before-Tax Contributions which are Catch-Up Contributions described in section
414(v) of the Code and excluding Default Before-Tax Contributions distributed
pursuant to paragraph (c)(ii) of Section 3.2 (relating to withdrawal of Default
Before-Tax Contributions), and (ii) the After-Tax Contributions made by the
Participant for such payroll period. Any Employer Matching Contributions made by
an Employer with respect to Default Before-Tax Contributions that are withdrawn
pursuant to paragraph (c)(ii) of Section 3.2, plus any earnings, shall be
forfeited and used to reduce future Employer Matching Contributions made by an
Employer pursuant to this Section.

In addition to the Employer Matching Contributions described above, in the case
of a New England Plan Participant, as defined in Supplement IV attached hereto,
whose Before-Tax Contributions exceed the limit described in Section 4.2
(relating to the 402(g) annual limit on Before-Tax Contributions), an additional
Employer Matching Contribution shall be made on behalf of such Participant in an
amount equal to the amount described in clause (iii) above assuming that such
Participant had continued making the same rate of Before-Tax Contributions that
were in effect with respect to such Participant at the time such Before-Tax
Contributions exceeded the limit described in Section 4.2.

(b) Special Part-Time Employees. Notwithstanding paragraph (a) hereof, no
Employer shall make a contribution pursuant to this Section 4.3 on behalf of any
Participant who is a “part-time regular employee” as defined in an Agreement
dated July 23, 1993 between the Company and the System Council U-25, I.B.E.W.
(the “July 23, 1993 Agreement”), unless one of the following applies:

 

  (1) the Participant had in effect on July 23, 1993 an authorization to make
contributions under the Plan as then in effect and elected pursuant to the
July 23, 1993 Agreement and request by the Company to become a part-time regular
employee during the initial staffing period that began July 23, 1993 and ended
December 31, 1993 (the “Initial Staffing Period”);

 

20



--------------------------------------------------------------------------------

  (2) the Participant had in effect on the date the Participant became a
part-time regular employee an authorization to make contributions under the Plan
as then in effect and chose the Option II Benefits Package as described in the
July 23, 1993 Agreement, as amended;

 

  (3) the Participant did not have in effect on the date the Participant became
a part-time regular employee an authorization to make contributions under the
Plan as then in effect and elected pursuant to the July 23, 1993 Agreement and
request by the Company to become a part-time regular employee during the Initial
Staffing Period; provided such Participant had in effect on any date after
December 24, 1995 and before February 20, 1996 an authorization to make
contributions under the Plan; or

 

  (4) the Participant elected other than pursuant to the July 23, 1993 Agreement
to become a part-time regular employee during the Initial Staffing Period;
provided that such Participant had in effect on any date after December 24, 1995
and before February 20, 1996 and authorization to make contributions under the
Plan.

(c) Time of Delivery of Contributions. Employer Matching Contributions for any
Plan Year shall be delivered to the Trustee at the same time the Before-Tax
contributions or After-Tax Contributions to which such Employer Matching
Contributions relate are delivered to the Trustee.

Section 4.4. Limitations on Contributions for Highly-Compensated Eligible
Employees.

(a) Limits Imposed by Section 401(k)(3) of the Code. Notwithstanding the
provisions of Section 4.1 (relating to Before-Tax Contributions), if the
Before-Tax Contributions for a Plan Year fail, or in the judgment of the
Administrator are likely to fail, to satisfy both of the tests set forth in
paragraphs (1) and (2) of this subsection, the adjustments prescribed in
paragraph (e)(1) of this Section 4.4 shall be made.

 

  (1) The average deferral percentage for the group consisting of highly
compensated eligible employees of all Employers does not exceed the product of
the average deferral percentage for the group consisting of non-highly
compensated eligible employees multiplied by 1.25.

 

21



--------------------------------------------------------------------------------

  (2) The average deferral percentage for the group consisting of highly
compensated eligible employees of all Employers (i) does not exceed the average
deferral percentage for the group consisting of non-highly compensated eligible
employees by more than two percentage points, and (ii) does not exceed two times
the average deferral percentage for such group.

Effective for payroll periods beginning on or after August 1, 2002, any
Additional Before-Tax Contributions which are “Catch-Up Contributions” described
in paragraph (d) of Section 4.1 shall not be considered as Before-Tax
Contributions for purposes of determining whether the tests set forth in
paragraphs (1) and (2) of this subsection are satisfied or for purposes of
making any adjustments prescribed in paragraph (e) of this Section 4.4.

(b) Limits Imposed by Section 401(m) of the Code. Notwithstanding the provisions
of Section 4.3 (relating to Employer Matching Contributions) and Section 5.1
(relating to After-Tax Contributions), if the Employer Matching Contributions
and After-Tax Contributions for a Plan Year fail, or in the judgment of the
Administrator are likely to fail, to satisfy both of the tests set forth in
paragraphs (1) and (2) of this subsection, the adjustments prescribed in
paragraph (e)(2) of this Section 4.4 shall be made.

 

  (1) The average contribution percentage for the group consisting of highly
compensated eligible employees of all Employers does not exceed the product of
the average contribution percentage for the group consisting of non-highly
compensated eligible employees multiplied by 1.25.

 

  (2) The average contribution percentage for the group consisting of highly
compensated eligible employees of all Employers (i) does not exceed the average
contribution percentage for the group consisting of non-highly compensated
eligible employees by more than two percentage points, and (ii) does not exceed
two times the average contribution percentage for such group.

(c) Aggregate Limit on Contributions. Deleted in its entirety.

 

22



--------------------------------------------------------------------------------

(d) Definitions. For purposes of this Section 4.4:

 

  (1) the “average deferral percentage” for a group of Eligible Employees with
respect to a Plan Year shall be the average of the ratios, calculated separately
for each Eligible Employee in such group to the nearest one-hundredth of one
percent, of the Before-Tax Contributions made for the benefit of such Eligible
Employee to the total compensation paid to such Eligible Employee for the
portion of such Plan Year during which such Eligible Employee was a Participant,
except that no Additional Before-Tax Contributions which are “Catch-Up
Contributions” described in paragraph (d) of Section 4.1 or Default Before-Tax
Contributions that are withdrawn pursuant to paragraph (c)(ii) of Section 3.2
shall be considered as Before-Tax Contributions for purposes of determining a
Participant’s average deferral percentage;

 

  (2) the “average contribution percentage” for a group of Eligible Employees
with respect to a Plan Year shall be the average of the ratios, calculated
separately for each Eligible Employee in such group to the nearest one-hundredth
of one percent, of the Employer Matching Contributions made, After-Tax
Contributions made and, in the Administrator’s sole discretion, to the extent
permitted under Regulations or otherwise under the Code, the Before-Tax
Contributions made during such year for the benefit of such Eligible Employee,
except that no Additional Before-Tax Contributions which are “Catch-Up
Contributions” described in paragraph (d) of Section 4.1, shall be considered as
Before-Tax Contributions for purposes of determining a Participant’s average
contribution percentage, to such Eligible Employee’s compensation for the
portion of such Plan Year during which such Eligible Employee was a Participant;

 

  (3) the term “highly compensated eligible employee” shall mean any Eligible
Employee who is a Participant, who performs service in the determination year
and who (a) is a 5%-owner (as determined under section 416(i)(1)(A)(iii) of the
Code) at any time during the Plan Year or the preceding Plan Year or (b) both
(1) is paid compensation in excess of $80,000 (as adjusted for increases in the
cost of living in accordance with section 414(q) of the Code) from an Employer
for the preceding Plan Year, and (2) is in the group of employees consisting of
the top 20% of the employees of the Employer and its Affiliates when ranked on
the basis of compensation paid during such preceding Plan Year;

 

  (4) the term “non-highly compensated eligible employee” shall mean any
Eligible Employee who is a Participant, who performs services in the
determination year and is not a highly compensated eligible employee;

 

  (5) the term “compensation” shall have the meaning set forth in section 414(s)
of the Code or, in the discretion of the Administrator, any other meaning in
accordance with the Code for these purposes, except that for purposes of
determining whether an Eligible Employee is a “highly compensated eligible
employee”, as described in paragraph (d)(3) of this Section 4.4, “compensation”
shall have the meaning set forth in section 415(c)(3) of the Code;

 

23



--------------------------------------------------------------------------------

  (6) if this Plan and one or more other plans of the Employer to which
Before-Tax Contributions, After-Tax Contributions, or qualified nonelective
contributions (as such term is defined in section 401(m)(4)(C) of the Code) are
made are treated as one plan for purposes of section 410(b) of the Code, such
plans shall be treated as one plan for purposes of this Section. If a highly
compensated eligible employee participates in this Plan and one or more other
plans of the Employer to which any such contributions are made, all such
contributions shall be aggregated for purposes of this Section 4.4; and

 

  (7) if this Plan benefits Employees who are included in a unit of employees
covered by a collective bargaining agreement and employees who are not included
in such collective bargaining unit, this Plan shall be treated as comprising two
or more separate plans, as determined by the Administrator in accordance with
applicable Regulations, for purposes of this Section 4.4. If such other plan has
a plan year that is different from the Plan Year of this Plan, then the highly
compensated eligible employee’s contributions made to such other plan during the
Plan Year of this Plan shall be aggregated with contributions of the same type
made to this Plan for such Plan Year for purposes of determining the average
deferral percentage and average contribution percentage for this Plan for such
Plan Year for the group of highly compensated eligible employees.

This paragraph is inserted at the request of the Internal Revenue Service in
order to obtain a favorable determination letter. In computing the “average
deferral percentage” for a group of Eligible Employees with respect to a Plan
Year, the Before-Tax Contributions that will be taken into account for such Plan
Year will be only those that relate to compensation that would have been
received by the Eligible Employee in the Plan Year or is attributable to
services performed by the Eligible Employee in the Plan Year and would have been
received by the Eligible Employee within 2-1/2 months after the close of the
Plan Year. In computing the “average contribution percentage” for a group of
Eligible Employees with respect to a Plan Year, (i) an After-Tax Contribution
will be taken into account only if it is paid to the Trust during such Plan Year
or paid to an agent of the Plan and transmitted to the Trust within a reasonable
time after the end of the Plan Year; (ii) an excess contribution that is
recharacterized will be taken into account during the Plan Year in which the
contribution would have been received in cash by the Eligible Employee had

 

24



--------------------------------------------------------------------------------

the Eligible Employee not elected to defer the contribution; (iii) an Employer
Matching Contribution will be taken into account only if it is made on account
of the Eligible Employee’s Before-Tax Contributions or After-Tax Contributions,
allocated to the Eligible Employee’s Account as of a date within that Plan Year
and paid to the Trust by the end of the twelfth month following the close of
such Plan Year; and (iv) qualified matching contributions which are used to meet
the requirements of section 401(k)(3)(A) of the Code are not to be taken into
account for purposes of the actual deferral percentage test of section 401(m) of
the Code. To the extent required by law, the following will be treated as
separate plans for purposes of sections 401(a)(4) and 410(b) of the Code:
(i) the portion of the Plan that is a 401(k) plan, (ii) the portion of the Plan
that is a section 401(m) plan; (iii) the portion of the plan that provides for
contributions other than elective, employee or matching; (iv) the portion of the
Plan that is an ESOP; and (v) the portion of the plan that is not an ESOP.

(e) Adjustments to Comply with Limits.

(1) Adjustments to Comply with Section 401(k)(3) of the Code. The Administrator
shall cause to be made such periodic computations as it shall deem necessary or
appropriate to determine whether either of the tests set forth in paragraph
(a)(1) or (a)(2) of this Section 4.4 shall be satisfied during a Plan Year, and,
if it appears to the Administrator that neither of such tests will be satisfied,
the Administrator shall take such steps as it deems necessary or appropriate to
reduce or otherwise adjust the Before-Tax Contributions contributed or to be
contributed for all or a portion of such Plan Year on behalf of Participants who
are highly compensated eligible employees to the extent necessary in order for
one of such tests to be satisfied. If, as of the end of the Plan Year, the
Administrator determines that, notwithstanding any adjustments made pursuant to
the

 

25



--------------------------------------------------------------------------------

preceding sentence, neither of the tests set forth in paragraph (a)(1) and
(a)(2) of this Section 4.4 shall be satisfied with respect to such Plan Year,
the total amount by which Before-Tax Contributions must be reduced in order to
satisfy either such test shall be calculated in the manner prescribed by section
401(k)(8)(B) of the Code (the “excess contributions amount”). The Before-Tax
Contributions made on behalf of the Participant who is a highly compensated
eligible employee and whose actual dollar amount of Before-Tax Contributions is
the highest shall be reduced until such dollar amount equals the next highest
actual dollar amount of Before-Tax Contributions made for such Plan Year on
behalf of any highly compensated employee, or until the total reduction equals
the excess contributions amount. If further reductions are necessary, then the
Before-Tax Contributions on behalf of each Participant who is a highly
compensated eligible employee and whose actual dollar amount of Before-Tax
Contributions is the highest (after the reduction described in the preceding
sentence) shall be reduced in accordance with the previous sentence. Such
reductions shall continue to be made to the extent necessary so that the total
reduction equals the excess contributions amount.

To the extent that the sum of such reductions with respect to a Participant and
the amount of other After-Tax Contributions allocated to such Participant’s
After-Tax Contributions Account does not exceed 20 percent (10 percent in the
case of a Participant who is a member of a bargaining unit represented by IBEW
Local Union 15) of the Participant’s Compensation, the amount of such reductions
shall be treated as an After-Tax Contribution. To the extent such amount cannot
be treated as an After-Tax Contribution because of the limitation described in
the preceding sentence, such amount, plus any income and minus any loss
allocable thereto through the end of the Plan Year for which the After-Tax
Contribution was made, shall be distributed to such Participant no later than

 

26



--------------------------------------------------------------------------------

the last day of the subsequent Plan Year and the Participant shall forfeit any
corresponding Employer Matching Contributions related thereto plus any income
and minus any loss allocable thereto through the end of the Plan Year for which
the Employer Matching Contribution was made. The Participant shall designate the
extent to which such distributed excess contributions are treated as Untaxed
Contributions or Designated Roth Contributions (but only up to the extent that
such types of contributions were made by the Participant to the Plan for the
Plan Year) and, in the event that any such designation is not made or is
incomplete, such distributed excess contributions shall be treated as Untaxed
Contributions up to the extent Untaxed Contributions were made to the Plan for
the Plan Year and, to the extent that such distributed excess contributions
exceed such Untaxed Contributions, such excess contributions shall be treated as
distributions of Designated Roth Contributions made to the Plan for the Plan
Year.

The amount of Before-Tax Contributions to be distributed to a Participant
pursuant to this Section shall be reduced by any Before-Tax Contributions
previously distributed to such Participant pursuant to Section 4.2(b) (relating
to correction of Excess Before-Tax Contributions) for such Plan Year. The amount
of any income or loss allocable to any such reductions to be so distributed
shall be determined pursuant to Regulations. The unadjusted amount of any such
reductions so distributed shall be treated as “annual additions” for purposes of
Section 7.4 (relating to limitations on allocations imposed by section 415 of
the Code).

 

27



--------------------------------------------------------------------------------

(2) Adjustments to Comply with Section 401(m) of the Code. The Administrator
shall cause to be made such periodic computations as it shall deem necessary or
appropriate to determine whether either of the tests set forth in paragraph
(b)(1) or (b)(2) of this Section 4.4 shall be satisfied during a Plan Year, and,
if it appears to the Administrator that neither of such tests will be satisfied,
the Administrator shall take such steps as it deems necessary or appropriate to
adjust the Employer Matching Contributions made, After-Tax Contributions made,
and any Before-Tax Contributions treated as Employer Matching Contributions
pursuant to paragraph (d)(2) of this Section 4.4 for all or a portion of such
Plan Year on behalf of Participants who are highly compensated eligible
employees to the extent necessary in order for one of such tests to be
satisfied. If after the end of a Plan Year it is determined that regardless of
any steps taken neither of the tests set forth in paragraph (b)(1) or (b)(2) of
this Section 4.4 shall be satisfied with respect to such Plan Year, the
Administrator shall calculate the total amount by which any such contributions
on behalf of Participants who are highly compensated eligible employees must be
reduced in order to satisfy either such test, in the manner prescribed by
section 401(m)(6) of the Code (the “excess aggregate contributions amount”). The
amount to be reduced with respect to Participants who are highly compensated
eligible employees shall be determined by first reducing the After-Tax
Contributions (including Before-Tax Contributions recharacterized as After-Tax
Contributions pursuant to paragraph (e)(1) of this Section 4.4) and then by
reducing the Employer Matching Contributions for each Participant whose actual
dollar amount of such aggregate contributions for such Plan Year is highest
until such reduced dollar amount equals the next highest dollar amount of such
contributions for such Plan Year on behalf of any other highly compensated
eligible employee, or until the total reduction equals the excess aggregate
contributions amount. If further reductions are necessary, such contributions on
behalf of each Participant who is a highly compensated eligible employee and
whose actual dollar amount of such contributions is the highest (after the
reduction described in the preceding sentence) shall be reduced in accordance
with the preceding

 

28



--------------------------------------------------------------------------------

sentence. Such reductions shall continue to be made to the extent necessary
until the total reduction equals the excess aggregate contributions amount. If
After-Tax Contributions are distributed pursuant to this paragraph (e)(2), any
corresponding Employer Matching Contributions related thereto plus any income
and minus any loss allocable through the end of the Plan Year for which the
Employer Matching Contributions were made to which such Participant would be
entitled under Section 8.3 (relating to distributions upon termination of
employment) if such Participant had terminated employment on the last day of the
Plan Year for which contributions were made (or earlier if any such Participant
actually terminated employment at any earlier date) shall also be distributed
with such After-Tax Contributions (and taken into account to determine whether
further reductions are necessary), and any remaining amount of such
corresponding Employer Matching Contributions plus any income and minus any loss
allocable through the end of the Plan Year for which the Employer Matching
Contributions were made shall be forfeited. If the reductions required by this
subparagraph exceed the amount of After-Tax Contributions made or to be made by
any Participant for such Plan Year and the amount of Employer Matching
Contributions made or to be made on behalf of such Participant for such Plan
Year, any Before-Tax Contributions made on behalf of such Participant that the
Administrator has elected to treat as Employer Matching Contributions pursuant
to paragraph (d)(2) of this Section 4.4 shall also be adjusted and taken into
account in accordance with this subparagraph, except that such Before-Tax
Contributions may not be recharacterized as After-Tax Contributions.

 

29



--------------------------------------------------------------------------------

Section 4.5. Limitation on Employer Contributions.

The contributions of an Employer for any Plan Year shall not exceed the maximum
amount for which a deduction is allowable to such Employer for federal income
tax purposes for the fiscal year of such Employer that coincides with such Plan
Year.

Any contribution made by an Employer by reason of a good faith mistake of fact,
or the portion of any contribution made by an Employer that exceeds the maximum
amount for which a deduction is allowable to such Employer for federal income
tax purposes by reason of a good faith mistake in determining the maximum
allowable deduction, shall upon the request of such Employer be returned by the
Trustee to the Employer. An Employer’s request and the return of any such
contribution must be made within one year after such contribution was mistakenly
made or after the deduction of such excess portion of such contribution was
disallowed, as the case may be. The amount to be returned to an Employer
pursuant to this paragraph shall be the excess of (i) the amount contributed
over (ii) the amount that would have been contributed had there not been a
mistake of fact or a mistake in determining the maximum allowable deduction.
Earnings attributable to the mistaken contribution shall not be returned to the
Employer, but losses attributable thereto shall reduce the amount to be so
returned. If the return to the Employer of the amount attributable to the
mistaken contribution would cause the balance of any Participant’s account as of
the date such amount is to be returned (determined as if such date coincided
with the close of a Plan Year) to be reduced to less than what would have been
the balance of such account as of such date had the mistaken amount not been
contributed, the amount to be returned to the Employer shall be limited so as to
avoid such reduction.

Any Before-Tax Contributions returned to an Employer pursuant to this
Section 4.5 shall be treated as the return of Untaxed Contributions, up to the
extent Untaxed Contributions were made by such Participant to the Plan for such
Plan Year and, to the extent that the returned contributions exceed such Untaxed
Contributions, such returned contributions shall be treated as Designated Roth
Contributions made by the Participant to the Plan for the Plan Year.

 

30



--------------------------------------------------------------------------------

ARTICLE 5

EMPLOYEE CONTRIBUTIONS

Section 5.1. After-Tax Contributions.

Subject to the limitations set forth in Section 4.4 (relating to limitations on
contributions for highly-compensated Eligible Employees) and Section 7.4
(relating to limitations on allocations imposed by section 415 of the Code),
each Participant who is an Eligible Employee may elect in accordance with
Section 3.2(a) to make After-Tax Contributions under the Plan by payroll
deduction. After-Tax Contributions made by a Participant who is a member of a
bargaining unit represented by IBEW Local Union 15 for any payroll period shall
equal a whole percentage not less than 1 nor more than 10 percent of the
Participant’s Compensation for such payroll period, as designated by the
Participant in his or her request pursuant to Section 3.2(a). After-Tax
Contributions made by any other Participant for any payroll period shall equal a
whole percentage not less than 1 nor more than 20 percent and, effective as of
January 1, 2006, 50 percent, of the Participant’s Compensation for such payroll
period, as designated by the Participant in his or her request pursuant to
Section 3.2(a). Except as set forth below, After-Tax Contributions shall be
delivered to the Trustee no less frequently than bi-weekly. In addition, if
back-pay is awarded to a Participant who is an Eligible Employee and any portion
of such back-pay constitutes Compensation as defined in subsection (13) of
Article 2 (relating to the definition of compensation), After-Tax Contributions
shall be made for such Participant in an amount equal to the After-Tax
Contribution percentage, which was most recently chosen by the Participant in
his or her request pursuant to Section 3.2(a), of such back-pay that constitutes
Compensation. An

 

31



--------------------------------------------------------------------------------

After-Tax Contribution described in the preceding sentence shall be treated
under the Plan in the same manner as all other After-Tax Contributions and shall
be delivered to the Trustee as soon as practicable after the back-pay is paid to
the Participant. Except as provided in the following sentence and in
Section 4.1, After-Tax Contributions shall be subject to the same provisions
regarding commencement, change and suspension applicable to Before-Tax
Contributions as set forth in Section 4.1. If a Participant who has not attained
age 59 1⁄2 makes a withdrawal of After-Tax Contributions pursuant to
Section 8.1(c), then: (a) After-Tax Contributions made by such Participant
pursuant to this Section 5.1 shall cease beginning with the first payroll period
beginning after the date on which the Participant receives such withdrawal and
(b) such Participant shall not again be eligible to elect such contributions
until the first payroll period that coincides with or follows the date on which
contributions ceased by 6 months.

Section 5.2. Rollover Contributions.

(a) The Trustee shall be authorized to receive, hold and distribute in
accordance with the Plan, a direct rollover contribution consisting of cash,
transferred to the Plan by (i) a qualified plan described in section 401(a) or
403(a) of the Code, including after-tax employee contributions to such plan,
(ii) an annuity contract described in section 403(b) of the Code, excluding
after-tax employee contributions or (iii) an eligible plan under section 457(b)
of the Code which is maintained by a state, political subdivision of a state, or
any agency or instrumentality of a state or political subdivision of a state.
The Trustee shall also be authorized to receive, hold and distribute in
accordance with the Plan, a Participant contribution of an eligible rollover
distribution from (A) a qualified plan described in section 401(a) or 403(a) of
the Code, (B) an annuity contract described in section 403(b) of the Code,
(C) an eligible plan under section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state or (D) an individual retirement
account or annuity

 

32



--------------------------------------------------------------------------------

described in section 408(a) or 408(b) of the Code that is eligible to be rolled
over and would otherwise be includible in gross income. The amounts transferred
must be eligible rollover distributions, as defined in section 402(c) of the
Code. Effective December 1, 2012, an eligible rollover distribution of a lump
sum amount from a qualified defined benefit plan sponsored by the Company also
may be contributed to this Plan in accordance with administrative rules
established by the Administrator. Notwithstanding any provision of the Plan to
the contrary, a rollover contribution shall not include “designated Roth
contributions” described in section 402A of the Code or any related earnings
with respect to such contributions.

(b) Delivery of Rollover Contributions to Administrator. Except as otherwise
provided in paragraph (a) of this Section 5.2, if an individual desires to make
a rollover contribution pursuant to such paragraph (a), such contribution either
(i) shall be delivered by the individual to the Administrator and by the
Administrator to the Trustee on or before the 60th day after the day on which
the Employee receives the distribution or on or before such later date as may be
prescribed by law, or (ii) shall be transferred on behalf of the individual
directly from the trust from which the eligible rollover distribution is made.
Any contribution that is delivered by the Eligible Employee must be accompanied
by (i) a statement of the Employee that to the best of his or her knowledge the
amount so transferred meets the conditions specified in paragraph (a) of this
Section 5.2, (ii) a copy of such documents as may have been received by the
Employee advising him or her of the amount of and the character of such
distribution and (iii) any investment election with respect to such contribution
in such form and manner as may be required by the Administrator. Notwithstanding
the foregoing, the Administrator shall not accept a rollover contribution if in
its judgment accepting such contribution would cause the Plan to violate any
provision of the Code or Regulations, and the Administrator shall not be
required to accept such a contribution to the extent it consists of property
other than cash.

 

33



--------------------------------------------------------------------------------

Section 5.3. Special Accounting Rules for Rollover Contributions.

If a rollover contribution is made by or on behalf of an Employee, the
Administrator shall cause a Rollover Account to be established and maintained
for such Employee to which shall be credited all rollover contributions made
pursuant to Section 5.2. A rollover contribution shall be credited to such
Rollover Account as of the Valuation Date coinciding with or next following the
date on which such contribution is delivered to the Trustee.

If a rollover contribution is made by, or a direct transfer is made on behalf
of, an Eligible Employee prior to becoming a Participant, such Eligible Employee
shall until such time as he or she becomes a Participant be deemed to be a
Participant, and his or her Rollover Account and After-Tax Contributions
Account, if any, shall be deemed to be an account of a Participant, for all
purposes of the Plan except for the purposes of the allocation of contributions
provided for in paragraphs (a), (b), (c), (d) and (e) of Section 7.3 and any
determination of when he or she becomes a Participant pursuant to Article 3.

ARTICLE 6

TRUST AND INVESTMENT FUNDS

Section 6.1. Trust.

A Trust shall be created by the execution of a trust agreement between the
Company and the Trustee. All contributions under the Plan shall be paid to the
Trustee. The Trustee shall hold all monies and other property received by it and
invest and reinvest the same, together with the income therefrom, on behalf of
the Participants collectively in accordance with the provisions of the trust
agreement. The Trustee shall make distributions from the Trust Fund at such time
or times to such person or persons and in such amounts as the Administrator
directs in accordance with the Plan.

 

34



--------------------------------------------------------------------------------

Section 6.2. Investment Funds.

The Trustee shall establish and maintain, or shall cause to be established and
maintained, an investment fund herein called the “Employer Stock Fund” which
shall be invested in Common Stock, and shall also include such short-term
obligations and short-term liquid investments purchased by the Trustee, in
accordance with the Trust Agreement, pending the selection and purchase of the
Common Stock or as otherwise determined by the Trustee to be necessary to
satisfy such fund’s cash needs. In addition, as directed by the Investment
Office, one or more additional separate investment funds shall be established
and maintained and shall be invested as directed by the Investment Office. The
Investment Office also may, from time to time, and in its sole discretion,
segregate any of the assets held under any investment fund established pursuant
to this Section 6.2 and allocate the investment results from such segregated
assets among all or a portion of the accounts of Participants in such manner as
it shall determine to be appropriate. All charges and expenses incurred in
connection with the purchase and sale of investments for a fund shall be charged
to such fund except to the extent such charges and expenses are paid by the
Employers or from other revenue available to the Plan.

ARTICLE 7

PARTICIPANT ACCOUNTS AND INVESTMENT ELECTIONS

Section 7.1. Participant Accounts and Investment Elections.

(a) Participant Accounts. For each Participant the Administrator shall establish
and maintain, or shall cause to be established and maintained, investment
accounts to which amounts contributed under the Plan shall be credited according
to each Participant’s investment elections pursuant to paragraph (b) of this
Section 7.1, subject to the penultimate sentence of the first paragraph of
Section 6.2 (relating to the Investment Office’s authority to segregate any of
the assets held under any investment fund).

 

35



--------------------------------------------------------------------------------

Each such investment account shall, to the extent appropriate, be composed of
the following accounts: (A) a Before-Tax Contributions Account, which shall be
divided into an Untaxed Contribution Account and a Designated Roth Contributions
Account, (B) a Catch-Up Contributions Account, (C) an Employer Matching
Contributions Account, (D) an After-Tax Contributions Account, and (E) a
Rollover Account. Earnings and losses on investment of funds in each account
shall be credited or debited to that account.

All such accounts and subaccounts shall be for accounting purposes only, and
there shall be no segregation of assets within the investment funds among the
separate Participants’ accounts.

(b) Investment Election. Each Participant, as part of his or her request for
participation described in Section 3.2 (or in connection with the delivery of a
rollover contribution pursuant to Section 5.2), shall make an investment
election that shall apply to the investment of contributions to be made on his
or her behalf or by him or her pursuant to Article 4 (relating to Employer
contributions) or Article 5 (relating to Employee contributions) and any
earnings on such contributions. Such election shall specify that such
contributions be invested either (i) wholly in one of the funds maintained or
employed by the Trustee pursuant to paragraph (a) of this Section 7.1 or
(ii) divided among such funds in 1 percent increments or in such other
increments established by the Administrator or the Investment Office from time
to time. Each Eligible Employee for whom a Rollover Account is established
before such Eligible Employee has become a Participant shall, in the manner
prescribed by the Administrator, make such investment election as of the
Valuation Date on which such account is established. During any period in which
no direction as to the investment of an Employee’s account is on file with the
Administrator, contributions or direct transfers made by him or her, or on his
or her behalf, to the Plan will be invested in such manner as the Investment
Office shall determine.

 

36



--------------------------------------------------------------------------------

(c) Change of Investment Election. Subject to such restrictions as may be
imposed by the Administrator or the Investment Office (including, without
limitation, any restrictions imposed with respect to transfers of funds to or
from the Employer Stock Fund described in Section 6.2 by individuals who are
subject to Rule16b-3 under section 16 of the Securities Exchange Act of 1934), a
Participant may elect to change as of any Valuation Date his or her investment
election applicable to all or any portion of his or her current account balance.
In addition, a Participant may elect to change as of the first day of any
payroll period his or her investment election applicable to future contributions
made pursuant to Articles 4 (relating to Employer contributions) or 5 (relating
to Employee contributions), or both, as specified by the Participant. Such
changes shall be limited to the investment funds then maintained or employed by
the Trustee pursuant to paragraph (a) of this Section 7.1. A Participant’s
change of investment election must be made in the manner and at the time
prescribed by the Administrator (or its delegate). Any such change shall specify
that such contributions be invested either (i) wholly in one of the funds
maintained or employed by the Trustee pursuant to paragraph (a) of this
Section 7.1, or (ii) divided among such funds in 1 percent increments or such
other increments established by the Administrator or the Investment Office from
time to time.

Section 7.2. Allocation of Net Income of Trust Fund and Fluctuation in Value of
Trust Fund Assets.

In the event that contributions, income and losses are not otherwise
specifically allocated to Participant accounts by the Trustee, as soon as
practical after each Valuation Date, the net worth of each investment fund (as
defined in Section 6.2) as of such Valuation Date shall be determined. If the
net worth of such investment fund as so determined is more or less than the
total of all

 

37



--------------------------------------------------------------------------------

balances credited as of such Valuation Date to the subaccounts of Participants
invested in the investment fund as of such Valuation Date who are Participants
as of such Valuation Date, the amount of any excess or deficiency shall be
prorated and credited or charged to such subaccounts proportionally to the
balances of such subaccounts as of the preceding Valuation Date after making all
allocations for such preceding Valuation Date prescribed by this Article and
after decreasing each such subaccount by any loans, withdrawals or distributions
from such subaccount during such period (but not less than zero), with all of
such decreases to be made in such manner as the Administrator determines in its
discretion to be necessary.

Notwithstanding any provision of this Article 7, any Designated Roth
Contributions Account shall be maintained in a manner that satisfies the
separate accounting requirement, and any Regulations or other requirements
promulgated, under section 402A of the Code. Accordingly, gains, losses and
other credits and charges shall be separately allocated on a reasonable basis to
each such account and other accounts under the Plan, the Plan shall keep a
record of each Participant’s Designated Roth Contributions that have not been
withdrawn, and contributions and withdrawals of Designated Roth Contributions,
and related earnings, shall be accounted for with respect to Designated Roth
Contributions Accounts. However, forfeitures shall not be allocated to any
Designated Roth Contributions Account. These separate accounting requirements
apply with respect to a Participant from the time the Participant makes his or
her first Designated Roth Contribution until the time the Participant’s
Designated Roth Contributions Account is distributed.

 

38



--------------------------------------------------------------------------------

Section 7.3. Allocations of Contributions Among Participants’ Accounts.

(a) Allocation of Before-Tax Contributions. Before-Tax Contributions shall be
allocated to the Before-Tax Contributions Account of each Participant for whom
such contributions are made as soon as practical after such contributions are
delivered to the Trustee or insurer maintaining a group annuity contract. The
Before-Tax Contributions that consist of (i) Before-Tax Contributions made on
behalf of the Participant pursuant to Section 4.1 for Plan Years beginning prior
to (A) in the case of a Participant who is not a Local 15 Member, January 1,
2006, and (B) in the case of a Participant who is a Local 15 Member, January 1,
2009, (ii) any Before-Tax Contributions transferred to the Plan from the PECO
Energy Company Employee Savings Plan on behalf of such Participant, and
(iii) any Before-Tax Contributions that are Untaxed Contributions made pursuant
to Section 4.2 for Plan Years beginning on or after (A) in the case of a
Participant who is not a Local 15 Member, January 1, 2006, and (B) in the case
of a Participant who is a Local 15 Member, January 1, 2009, shall be allocated
to the Untaxed Contributions Account of such Participant. The Before-Tax
Contributions that consist of Designated Roth Contributions made on behalf of
the Participant pursuant to paragraph (c) Section 4.2 (relating to Untaxed
Contributions and Designated Roth Contributions) for Plan Years beginning on or
after (A) in the case of a Participant who is not a Local 15 Member, January 1,
2006, and (B) in the case of a Participant who is a Local 15 Member, January 1,
2009, January 1, 2006 shall be allocated to the Designated Roth Contributions
Account of such Participant.

(b) Allocation of Catch-Up Contributions. Catch-Up Contributions shall be
allocated to the Catch-Up Contributions Account of each Participant for whom
such contributions are made as soon as practical after such contributions are
delivered to the Trustee or insurer maintaining a group annuity contract.

(c) Allocation of Employer Matching Contributions. Employer Matching
Contributions shall be allocated to the Employer Matching Contributions Account
of each Participant for whom such contributions are made as soon as practical
after such contributions are delivered to the Trustee or insurer maintaining a
group annuity contract.

 

39



--------------------------------------------------------------------------------

(d) Allocation of After-Tax Contributions. After-Tax Contributions shall be
allocated to the After-Tax Contributions Account of the Participant who makes
such contributions as soon as practical after such contributions are delivered
to the Trustee or insurer maintaining a group annuity contract.

(e) Allocation of Rollover Contributions and Direct Transfers. Rollover
contributions made pursuant to Article 5 (relating to Employee contributions)
shall be credited to the Rollover Account of the Participant on whose behalf
such contribution is made as of the Valuation Date coinciding with or next
following the date on which the contribution is delivered to the Trustee.

(f) Allocation of Forfeitures. The total amount forfeited during any Plan Year
shall be used to (i) pay the expenses incurred by the Trustee for the
administration of the Trust Fund not paid by the Company, (ii) held to pay the
expenses reasonably estimated by the Trustee for the administration of the Trust
Fund during the next following Plan Year but not expected to be paid by the
Company, or (iii) used to reduce Employer Matching Contributions as determined
by the Administrator.

Section 7.4. Limitations on Allocations Imposed by Section 415 of the Code.

Notwithstanding any other provision of the Plan, the amount allocated to a
Participant’s accounts under the Plan for each Plan Year shall be limited so
that the aggregate annual additions to the Participant’s accounts under this
Plan and in all other defined contribution plans maintained by an Employer shall
not exceed the lesser of: (A) $46,000 (as adjusted pursuant to section 415(d) of
the Code) and (B) 100% of the Participant’s compensation for such Plan Year.

If the amount to be allocated to a Participant’s accounts pursuant to
Section 7.3 (relating to allocations of contributions among Participant’s
accounts) for a Plan Year would exceed the limitation set forth in this
Section 7.4, then such excess shall be reduced before allocations are made to
the Participant’s accounts. If, in any Plan Year, the annual additions actually
allocated to the Participant’s accounts exceed the limitation set forth in this
Section 7.4, then such annual additions shall be corrected in accordance with
the Employee Plans Compliance Resolution System of the Internal Revenue Service.

 

40



--------------------------------------------------------------------------------

For purposes of this Section 7.4, the “annual additions” for a Plan Year to a
Participant’s accounts in this Plan and in any other defined contribution plan
maintained by an Employer is the sum during such Plan Year of:

(a) the amount of Employer contributions (including Before-Tax Contributions and
Designated Roth Contributions and excluding any Default Before-Tax Contributions
that are withdrawn pursuant to paragraph (c)(ii) of Section 3.2) allocated to
the Participant’s accounts, excluding, however, (X) Before-Tax Contributions and
Designated Roth Contributions that are “catch-up contributions” made pursuant to
section 414(v) of the Code, (Y) excess deferrals that are distributed in
accordance with section 402(g) of the Code and (Z) restorative payments (within
the meaning of section 1.415(c)-1(b)(2)(ii)(C) of the Regulations),

(b) the amount of forfeitures allocated to the Participant’s accounts,

(c) the amount of Employee contributions allocated to the Participant accounts,
but excluding any rollover contributions, direct transfers or loan repayments,
and

(d) the contributions allocated on behalf of the Participant to any individual
medical benefit account (as defined in section 415(l) of the Code) or, if the
Participant is a key employee within the meaning of section 419A(d)(3) of the
Code, to any post-retirement medical benefits account established pursuant to
section 419A(d)(1) of the Code.

For purposes of this Section 7.4, “defined contribution plan” shall have the
meaning set forth in section 415 of the Code and Regulations, and the term
“Employer” shall include all Affiliates except that in defining Affiliates “more
than 50 percent” shall be substituted for “at least 80 percent” where required
by section 415(g) of the Code. In addition, for purposes of this Section 7.4,
“compensation” shall mean a Participant’s compensation as defined under section
415(c)(3) of the Code (as amended from time to time).

 

41



--------------------------------------------------------------------------------

Section 7.5. Correction of Error.

If it comes to the attention of the Administrator that an error has been made in
any of the allocations prescribed by this Article or an error has been made in
any other respect, appropriate adjustment shall be made to the accounts of all
Participants and designated Beneficiaries that are affected by such error,
except that no adjustment need be made with respect to any Participant or
Beneficiary whose account has been distributed in full prior to the discovery of
such error.

ARTICLE 8

WITHDRAWALS AND DISTRIBUTIONS

Section 8.1. Withdrawals and Distributions Prior to Termination of Employment.

(a) Hardship Withdrawals. An Employee who has not attained age 59 1⁄2 may make a
request by calling the VRU, or in such other manner as may be prescribed by the
Administrator, to withdraw as of any date all or a portion of the balance of his
or her Before-Tax Contributions Account (other than earnings credited to such
account after December 31, 1988), Catch-Up Contributions Account and Employer
Matching Contributions Account only if the Participant has incurred a financial
hardship, except that while any loan to the Participant under Section 8.2
remains outstanding, the amount available for withdrawal under this paragraph
(a) shall be the balance in such account less the balance of all outstanding
loans to the Participant. The determination of the existence of financial
hardship and the amount required to be distributed to satisfy the need created
by the hardship will be made by the Administrator in a uniform and
non-discriminatory manner subject to the following rules:

(A) A financial hardship shall be deemed to exist if, and only if, the
Participant certifies to the Committee that the financial need is on account of:

 

  (i) medical expenses described in section 213(d) of the Code incurred or
anticipated to be incurred by the Participant, the Participant’s Spouse or any
dependents of the Participant (as defined in section 152 of the Code) or primary
beneficiary;

 

42



--------------------------------------------------------------------------------

  (ii) funeral or burial expenses incurred by the Participant for the
Participant’s deceased parent, Spouse, children or dependent (as defined in
section 152 of the Code, without regard to section 152(d)(1)(B) of the Code) or
primary beneficiary;

 

  (iii) the purchase (excluding mortgage payments) of a principal residence of
the Participant;

 

  (iv) the payment of tuition, related educational fees, and room and board
expenses for up to the next twelve months of post-secondary education for the
Participant, the Participant’s Spouse, children or dependents (as defined in
section 152 of the Code, without regard to sections 152(b)(1) and (2) and
152(d)(1)(B) of the Code) or primary beneficiary;

 

  (v) the need to prevent eviction of the Participant from his or her principal
residence or foreclosure of mortgage of the Participant’s principal residence;
or

 

  (vi) expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under section 165 of the
Code (determined without regard to whether the loss exceeds 10% of adjusted
gross income).

For purposes of the foregoing, an individual is a Participant’s “primary
beneficiary” if the Participant has designated him or her as a “Beneficiary”
under Section 8.5 and such individual has an unconditional right to all or a
portion of the Participant’s accounts upon the Participant’s death.

(B) A distribution shall be deemed to be necessary to satisfy a financial need
of the Participant if, and only if, the Participant:

 

  (i) has obtained all distributions, other than hardship withdrawals, and all
nontaxable loans under any Employer’s plan in which the Participant
participates, and

 

  (ii) demonstrates to the satisfaction of the Administrator that the
distribution is not in excess of the amount of the immediate and heavy financial
need, which need shall include amounts necessary to pay any federal, state and
local income taxes, excise taxes and penalties.

 

43



--------------------------------------------------------------------------------

If a Participant receives a hardship withdrawal pursuant to this paragraph (a),
then, in addition to the cessation of Before-Tax Contributions and After-Tax
Contributions required by paragraph (a) of Section 4.1 (relating to initial
election regarding regular payroll Before-Tax Contributions), contributions by
the Participant to qualified or nonqualified plans of deferred compensation,
including a stock option, stock purchase or similar plan, maintained by an
Employer also shall (except where excused by regulation) cease beginning with
the first payroll period beginning after the date on which the Participant
receives such hardship withdrawal and continuing until the first payroll period
that coincides with or follows the date on which contributions ceased by six
months.

The Participant shall designate the extent to which the hardship withdrawal
pursuant to this paragraph (a) are Designated Roth Contributions from the
Participant’s Designated Roth Contributions Account and the extent that such
withdrawals are Untaxed Contributions from the Participant Untaxed Contributions
Account and in the event that any such designation is not made or is incomplete,
such hardship withdrawals shall be treated as withdrawals of Designated Roth
Contributions to the extent Designated Roth Contributions were made to the Plan
and, to the extent that the hardship withdrawal exceeds such Designated Roth
Contributions, such hardship withdrawal shall be treated as Untaxed
Contributions.

(b) Withdrawals After Age 59 1⁄2. An Employee who has attained age 59 1⁄2 may
make a request by calling the VRU, or in such other manner as may be prescribed
by the Administrator, to withdraw as of any date an amount which is not greater
than the balance of his or her Before-Tax Contributions Account, Catch-Up
Contributions Account and Employer Matching Contributions Account as of the most
recent Valuation Date determined by the Administrator, except that while any
loan to the Participant under Section 8.2 remains outstanding, the amount
available for withdrawal shall be the balance in such accounts less the balance
of all outstanding loans to the Participant.

 

44



--------------------------------------------------------------------------------

The Participant shall designate the extent to which the withdrawal pursuant to
this paragraph (b) are Designated Roth Contributions from the Participant’s
Designated Roth Contributions Account and the extent that such withdrawals are
Untaxed Contributions from the Participant’s Untaxed Contributions Account and
in the event that any such designation is not made or is incomplete, such
withdrawals shall be treated as withdrawals of Designated Roth Contributions to
the extent Designated Roth Contributions were made to the Plan and, to the
extent that the withdrawal exceeds such Designated Roth Contributions, such
withdrawal shall be treated as Untaxed Contributions.

(c) Withdrawals From the After-Tax Contributions Account. An Employee may make a
request by calling the VRU, or in such other manner as may be prescribed by the
Administrator, no more than once during any Plan Year, to withdraw from his or
her After-Tax Contributions Account an amount which is not greater than the
balance of the Participant’s After-Tax Contributions Account as of the most
recent Valuation Date determined by the Administrator, except that while any
loan to the Participant under Section 8.2 remains outstanding, the amount
available for withdrawal shall be the balance in such account less the balance
of all outstanding loans to the Participant.

(d) Withdrawals from the Rollover Account. A Participant may make a request by
calling the VRU, or in such other manner as may be prescribed by the
Administrator, to withdraw an amount which is not greater than the balance in
his or her Rollover Account as of the most recent Valuation Date determined by
the Administrator, except that while any loan to the Participant under
Section 8.2 remains outstanding, the amount available for withdrawal shall be
the balance in such account less the balance of all outstanding loans to the
Participant.

 

45



--------------------------------------------------------------------------------

(e) Qualified Reservist Withdrawals. A Participant who is a Qualified Reservist
may make a request by calling VRU, or in such manner as may be prescribed by the
Administrator, to withdraw any portion of his or her Before-Tax Contributions
Account or his or her Designated Roth Contributions Account, and the amount
requested shall not be subject to the 10 percent additional tax imposed pursuant
to section 72(t)(2)(G) of the Code, provided that the amount requested is
distributed during the period beginning on the date the Participant is ordered
or called to active duty and ending at the close of his or her active duty.

(f) Withdrawals of Employer Matching Contributions for Members of IBEW Local
Union 614. Notwithstanding any provision in the Plan to the contrary, effective
April 16, 2010, a Participant who is a member of a bargaining unit represented
by IBEW Local Union 614 and who has completed 60 months as a Participant may
elect, in accordance with procedures established by the Administrator, to
receive a distribution of all or any part of his or her Employer Matching
Contributions Account, as adjusted for gains, earnings and losses attributable
thereto determined as of the Valuation Date next succeeding the date of receipt
of the request for distribution.

Additionally, effective April 16, 2010, a Participant who is a member of a
bargaining unit represented by IBEW Local Union 614, regardless of whether he or
she has completed 60 months as a Participant, may elect, in accordance with
procedures established by the Administrator, to receive a distribution of all or
any part of that portion of the Employer Matching Contributions Account that is
derived from Employer Matching Contributions in excess of Employer Matching
Contributions allocated to his or her Employer Matching Contributions Account
during the two Plan Years preceding the Plan Year in which the withdrawal takes
place, adjusted for gains, earnings and losses attributable thereto determined
as of the Valuation Date next succeeding the date of receipt of the request for
distribution.

 

46



--------------------------------------------------------------------------------

No distribution made pursuant to this paragraph (f) may be for an amount which
is less than the lesser of (i) $200; and (ii) the balance of the Participant’s
Employer Matching Contributions Account, as adjusted for gains, earnings and
losses attributable thereto. In addition, a Participant may not make more than
one withdrawal pursuant to this paragraph (f) in any Plan Year.

(g) Provisions Applicable to All Withdrawals. Any withdrawal made pursuant to
this Section 8.1 shall be made at such time as prescribed by the Administrator
and shall be made pro-rata from each of the investment funds in which as of the
date of the withdrawal (i) in the case of a withdrawal pursuant to paragraph
(a) or (b) of this Section 8.1, the Participant’s Before-Tax Contributions
Account, Catch-Up Contributions Account (and, if applicable, Employer Matching
Contributions Account) is invested, (ii) in the case of a withdrawal pursuant to
paragraph (c) of this Section 8.1, the Participant’s After-Tax Contributions
Account is invested, (iii) in the case of a withdrawal pursuant to paragraph
(d) of this Section 8.1, the Participant’s Rollover Account is invested, (iv) in
the case of a withdrawal pursuant to paragraph (e) of this Section 8.1, the
Participant’s Before Tax Contributions Account and Designated Roth Contributions
Account, and (v) the case of a withdrawal pursuant to paragraph (f) of this
Section 8.1, the Participant’s Employer Matching Contribution Account.
Notwithstanding anything in the Plan to the contrary, the Administrator or the
Investment Office may impose any restrictions it deems necessary or appropriate
with respect to withdrawals by individuals who have any portion of their
accounts invested in the Employer Stock Fund described in Section 6.2 and who
are subject to Rule 16b-3 under section 16 of the Securities Exchange Act of
1934.

 

47



--------------------------------------------------------------------------------

(h) Dividend Distributions in Respect of the Employer Stock Fund. Dividends
shall be allocated to the accounts of each Participant, any portion of whose
account balance is invested in the Employer Stock Fund in accordance with
paragraph (b) of Section 7.1, based upon the total number of shares of Common
Stock represented by the Participant’s proportionate share of the Employer Stock
Fund as of such date as may be determined from time to time by the Administrator
on or before each dividend record date. Cash dividends shall be reinvested in
Common Stock (through the Employer Stock Fund) unless the Participant (or his or
her Beneficiary) elects, at the time and in the manner prescribed by the
Administrator, to receive a cash distribution in an amount equal to such
dividend, payable not later than 90 days after the end of the Plan Year in which
such dividend was paid.

Section 8.2. Loans to Participants.

(a) Making of Loans. Subject to the restrictions set forth in this Section 8.2,
the Administrator shall establish a loan program whereby any Participant who is
a party-in-interest (within the meaning of section 3(14) of ERISA) or any
Beneficiary who is a party-in-interest and any such Participant’s Beneficiary
may request, in the manner and form prescribed by the Administrator, to borrow
funds from the Plan. The principal amount of such loan shall be not less than
$1,000 and the aggregate amount of all outstanding loans to a Participant or
Beneficiary shall not exceed the lesser of: (1) 50% of the value of the
aggregate of the Participant’s vested account balances as of the Valuation Date
coinciding with or immediately preceding the day on which the loan is made; and
(2) $50,000, reduced by the excess, if any, of the highest outstanding loan
balances of the Participant under all plans maintained by the Employer during
the period of time beginning one year and one day prior to the date such loan is
to be made and ending on the date such loan is to be made over the outstanding
balance of loans from all such plans on the date on which such loan was made.

 

48



--------------------------------------------------------------------------------

(b) Restrictions. Any loan approved by the Administrator pursuant to the
preceding paragraph (a) shall be made only upon the following terms and
conditions:

(1) The period for repayment of the loan shall be arrived at by mutual agreement
between the Administrator and the Participant but such period shall not exceed
five years or, in the case of a loan to acquire a principal place of residence,
shall not be less than five years or more than 15 years, from the date of the
loan. Such loan may be prepaid at any time, without penalty, by delivery to the
Administrator of a check in an amount equal to the entire unpaid balance of such
loan. No partial prepayment shall be permitted. Except as otherwise provided
under uniform and nondiscriminatory procedures established by the Administrator,
any loan to a Participant who is an Employee is due in full immediately after
termination of employment.

(2) No loan shall be made to a Participant who is an Employee unless such
Participant consents to have such loan repaid in substantially equal
installments deducted from the regular payments of the Participant’s
compensation during the term of the loan. A Participant who (a) was an Employee
at the time the Participant received a loan from the Plan, (b) is no longer an
Employee and no longer receives compensation from an Employer, but (c) continues
to perform services for an Employer, shall consent, either at the time the loan
is taken or prior to the date prescribed by the Administrator, to have the
balance of any loan outstanding at the time the Participant no longer is an
Employee repaid in substantially equal installments over the remaining life of
the loan. Such installments shall be paid in the manner specified by the
Administrator.

(3) Each loan shall be evidenced by the Participant’s collateral promissory
note, in the form prescribed by the Administrator, for the amount of the loan,
with interest, payable to the order of the Plan, and shall be secured by an
assignment of 50% of the Participant’s vested account balance.

(4) Each loan shall bear a fixed interest rate commensurate with the interest
rates then being charged by persons in the business of lending money for loans
made under similar circumstances, as determined by the Administrator.

(5) Except as otherwise provided in this Plan, no withdrawal (other than a
withdrawal from a Participant’s accounts to the extent that such withdrawal
would not reduce the Participant’s vested account balances to less than the then
outstanding balance of any loan to such Participant or such higher amount
determined by the Administrator to be appropriate security for such loan) or
distribution shall be made to any Participant who has borrowed from the Trust,
or to a Beneficiary of any such Participant, unless and until the loan,
including interest, has been repaid.

(6) A charge shall be made against the account of each Participant requesting a
loan equal to such reasonable loan application fee (and loan acceptance fee, if
required by the Administrator) as shall be set from time to time by the
Administrator.

(7) A Participant is permitted only one loan in any calendar year, provided,
however, that no more than five loans to a Participant may be outstanding at any
time, except that for a Participant described in the following sentence, no more
than three loans may be outstanding at any time (for the period beginning
April 1, 2009 and ending August 31, 2010, only one of such outstanding loans may
be for the purpose of acquiring a principal place of residence and only two of
such outstanding loans may be for other

 

49



--------------------------------------------------------------------------------

purposes). A Participant described in the preceding sentence is any of the
following: (A) a Participant who is a member of a bargaining unit represented by
IBEW Local Union 15, (B) a Participant who is employed at Byron in Nuclear
Security and is a member of United Security System Union Local 1, (C) a
Participant who is employed at Oyster Creek in Nuclear Security and is a member
of United Government Security Officers of America Local 17, (D) a Participant
who is employed at Three Mile Island in Nuclear Security in Nuclear Security and
is a member of United Government Security Officers of America Local 18, and
(E) a Participant who is classified by an Employer as a management employee.

(8) Loan repayments shall be invested in the various investment funds as elected
by the Participant.

(9) The Administrator may, in its sole discretion, restrict the amount to be
disbursed pursuant to any loan request to the extent it deems necessary to take
into account any fluctuations in the value of a Participant’s accounts since the
Valuation Date immediately preceding the date on which such loan is to be made.

(10) Any restrictions the Administrator or the Investment Office determines are
necessary or appropriate with respect to loans requested by individuals who have
any portion of their accounts invested in the Employer Stock Fund described in
Section 6.2 and who are subject to Rule 16b-3 under section 16 of the Securities
Exchange Act of 1934.

If any loan or portion of a loan made to a Participant under the Plan, together
with the accrued interest thereon, is in default (taking into account any grace
period permitted by law, and as determined by the Administrator), the
Administrator shall take appropriate steps to collect on the note and foreclose
on the security. If upon a Participant’s termination of employment entitling the
Participant to a distribution under Section 8.3 (relating to distributions upon
termination of employment), death or retirement, any loan or portion of a loan
made to such Participant under the Plan, together with the accrued interest
thereon, remains unpaid, such unpaid amount may be repaid to the Plan no later
than the last day of the calendar quarter following the calendar quarter in
which such termination of employment occurred or as of such later date or dates
permitted under uniform and nondiscriminatory procedures established by the
Administrator. If full repayment is not so made, an amount equal to the unpaid
portion of such loan, together with the accrued interest thereon, shall be
charged to the Participant’s accounts after all other adjustments required under
the Plan, but before any distribution pursuant to Section 8.3 (relating to
distributions upon termination of employment).

 

50



--------------------------------------------------------------------------------

(c) Loan Subaccount. The Trustee shall establish and maintain a loan subaccount
on behalf of each Participant or Beneficiary to whom a loan is made under this
Section 8.2. Such subaccount shall represent the investment of the Participant’s
or Beneficiary’s account in such loan. As of the Valuation Date immediately
preceding the date on which a loan is approved, the Participant’s or
Beneficiary’s loan subaccount shall be credited with the amount of the loan and
thereafter shall be debited with repayments of the principal of such loan. The
various accounts maintained for the Participant or Beneficiary shall be invested
in the loan subaccount and debited by the amount of the loan and credited with
payments of interest on, and repayments of principal of, such loan in accordance
with uniform rules established by the Administrator.

(d) Sarbanes-Oxley. Notwithstanding any provision of the Plan to the contrary,
the Administrator reserves the right to deny the request of a Participant for a
loan that, in the judgment of the Administrator, would violate any provision of
the Sarbanes-Oxley Act of 2002.

Section 8.3. Distributions Upon Termination of Employment.

(a) Termination of Employment under Circumstances Entitling Participant to Full
Distribution of His or Her Account Balance. If a Participant terminates
employment, the Participant, or his or her designated Beneficiary, as the case
may be, shall be entitled to receive the entire balance of the Participant’s
accounts, at the time set forth in Section 8.4 (relating to time of
distribution) and in the manner set forth in paragraph (b) of this Section 8.3.

 

51



--------------------------------------------------------------------------------

(b) Form of Distribution. (1) Subject to paragraph (d) of this Section 8.3
(relating to small benefits payable in lump sum), any distribution to which a
Participant or Beneficiary, as the case may be, becomes entitled upon
termination of employment shall be distributed by whichever of the following
forms of distribution the Participant or Beneficiary, as the case may be, elects
by calling the VRU, or in such other manner as may be prescribed by the
Administrator:

 

  (A) By payment in a lump sum.

 

  (B) By payment in a series of approximately equal annual, quarterly, or
monthly installments, over a period of up to 15 years; provided that
installments shall not be available with respect to amounts invested in the CNA
1997 guaranteed investment contract.

A Participant who elected to receive distribution of his or her vested account
balance in the form of installments may, at any time after such election is
made, elect to receive the remaining amount of his or her vested account balance
in the form of a lump sum payment. If no election is made by a Participant or
Beneficiary, as the case may be, as to the form of distribution, the
Participant’s vested account balance shall be distributed in the form of a lump
sum payment.

The amount distributed hereunder shall be paid in cash, except that if the
Participant’s account is paid in a lump sum, then the Participant may request
that all of his or her account invested in the Employer Stock Fund be
distributed in whole shares of Common Stock held in such Fund with any
fractional share being paid in cash. The number of shares of Common Stock to be
distributed shall be based on the current fair market value of a share of Common
Stock as determined by the Trustee under Section 7.2 (relating to allocation of
net income of Trust Fund and fluctuation in value of Trust assets) as of the
Valuation Date coinciding with or immediately preceding the date payment of the
Participant’s account is to be made. Requests for distribution in the form of
Common Stock shall be made at such time and in such manner as the Administrator
shall determine under rules and regulations which are uniformly applied.

Notwithstanding the preceding paragraphs, no distribution shall be made in the
form of installments with respect to a Participant’s Rollover Account that was
established to hold the amount distributed or directly transferred from the
Commonwealth Edison Company Employee Stock Ownership Plan upon such plan’s
termination if the Participant elected not to receive distribution of such
amount until his or her 65th birthday.

 

52



--------------------------------------------------------------------------------

(c) Notice of Availability of Election of Optional Forms of Benefits. No less
than 30 days (or such shorter period as permitted by law) and no more than 90
days before distribution is to be made hereunder, the Administrator, or its
designee, shall explain to the Participant that he or she may elect either form
of distribution set forth in paragraph (b) of this Section 8.3. Such explanation
shall include a general description of the eligibility conditions and other
material features of the optional forms of distribution provided under the Plan.
Notwithstanding the first sentence of this paragraph (c), distribution may
commence less than 30 days after the description described above is given,
provided that: (i) the Administrator, or its designee, clearly informs the
Participant that the Participant has a right to a period of at least 30 days
after receiving the explanation to consider the decision of whether or not to
elect a distribution (and, if applicable, a particular distribution option), and
(ii) the Participant, after receiving the explanation, affirmatively elects a
distribution. The description referred to in this paragraph (c), as well as the
explanation of the participant’s right to a period of at least 30 days to
consider such explanation before electing a distribution, shall be provided to
the Participant through the VRU or in such other manner prescribed by the
Administrator.

(d) Small Benefits Payable in Lump Sum. Notwithstanding any provision of the
Plan to the contrary, if the vested amount of the Participant’s account balances
does not exceed $5,000, not including the value of the Participant’s Rollover
Account or, for distributions occurring on or after March 28, 2005, $1,000,
including the value of the Participant’s Rollover Account (such amount referred
to herein as the “small benefit amount”), such vested amount shall be
distributed in a lump sum cash payment as soon as administratively practicable
after the Participant’s termination of employment in accordance with such
procedures as may be established by the Administrator.

 

53



--------------------------------------------------------------------------------

(e) Direct Rollover Option. In the case of a distribution from the Plan
(excluding any amount offset against the Participant’s account balance to repay
the outstanding balance of any unpaid loan) which is an “eligible rollover
distribution” within the meaning of section 402(c)(4) of the Code, a Participant
(or surviving Spouse of a Participant or a former Spouse who is an alternate
payee under a qualified domestic relations order as defined in section 414(p) of
the Code) may elect that all or any portion of such distribution shall be
directly transferred as a rollover contribution from this Plan to (i) an
individual retirement account described in section 408(a) of the Code, (ii) an
individual retirement annuity described in section 408(b) of the Code, (iii) an
annuity plan described in section 403(a) of the Code, (iv) an annuity contract
described in section 403(b) of the Code, (v) a retirement plan qualified under
section 401(a) of the Code (the terms of which permit the acceptance of rollover
contributions), (vi) an eligible plan under section 457(b) of the Code which is
maintained by an eligible employer described in section 457(e)(1)(A) of the Code
(the terms of which permit the acceptance of rollover contributions) or
(vii) effective January 1, 2008, a Roth IRA described in section 408A of the
Code. However, in the case of a distribution of a Participant’s After-Tax
Contributions Account prior to January 1, 2007, such distribution shall only be
directly transferred as a rollover contribution from this Plan to an account or
annuity described in section 408 of the Code, or to such a retirement or annuity
plan described in section 401(a) or 403(a) of the Code that is a defined
contribution plan that agrees to separately account for amounts so transferred,
including separately accounting for the portion of such amount which is
includible in gross income and the portion of such distribution which is not so
includible. In the case of a distribution of a Participant’s After-Tax
Contributions Account on or after January 1, 2007, such distribution shall only
be directly transferred as a rollover

 

54



--------------------------------------------------------------------------------

contribution to an account or annuity described in section 408 of the Code, or
to such a qualified retirement or annuity plan described in section 401(a) or
403(a) of the Code that agrees to separately account for amounts so transferred,
including separately accounting for the portion of such amount which is
includible in gross income and the portion of such distribution which is not so
includible. Notwithstanding any provision of this paragraph (e), in the case of
any eligible rollover distribution that includes all or any portion of the
Participant’s Designated Roth Contributions Account, a Participant or surviving
Spouse or a former Spouse who is an alternate payee under a qualified domestic
relations order as defined in section 414(p) of the Code may elect to transfer
such portion only to another plan which accounts for Designated Roth
Contributions described in section 402A of the Code or to a Roth IRA described
in section 408A of the Code and only to the extent the rollover is permitted by
the rules of section 402(c) of the Code. In addition, in the case of a
distribution described in the preceding sentence that occurs on or after
January 1, 2008, a Beneficiary who is not the surviving Spouse of the
Participant may elect that all or any portion of such distribution shall be
directly transferred as a rollover contribution from this Plan to (i) an
individual retirement account described in section 408(a) of the Code, (ii) an
individual retirement annuity described in section 408(b) of the Code or
(iii) effective January 1, 2010, a Roth IRA described in section 408A of the
Code, that, in either case, is established for the purpose of receiving such
distribution on behalf of the Beneficiary.

Section 8.4. Time of Distribution.

A Participant who has terminated employment shall commence receiving
distribution of his or her vested account balance as soon as administratively
practical after the Valuation Date coinciding with or immediately following the
date on which the Participant attains age 65, except as provided below.

 

55



--------------------------------------------------------------------------------

  (1) Early Distribution. Except as provided in subparagraph (7), a Participant
whose Termination Date is prior to his or her 65th birthday may elect by calling
the VRU, or in such other manner as may be prescribed by the Administrator,
prior to his or her termination of employment to have distribution of his or her
vested account balance commence within 60 days after the Valuation Date
coinciding with or immediately following the Participant’s Termination Date.

 

  (2) Deferral of Distribution. A Participant may elect by calling the VRU, or
in such other manner as may be prescribed by the Administrator, which election
shall be made at the time prescribed by the Administrator, that distribution of
his or her vested account balance commence as soon as practicable after the
Participant’s attainment of age 70 1⁄2.

 

  (3) Elections After Termination Date. Except as provided in subparagraph (7),
a Participant who has terminated employment and whose distribution is to
commence either after the Participant’s attainment of age 65 or 70 1⁄2 may elect
at any time by calling the VRU, or in such other manner as may be prescribed by
the Administrator, to have distribution of his or her vested account balance
made within 60 days after the date such election is made.

 

  (4) Required Beginning Date. Distributions paid or commencing during the
Participant’s lifetime shall commence not later than April 1 of the calendar
year following the calendar year in which the Participant attains age 70 1⁄2,
except that distributions made to a Participant who is not a “five percent
owner” (as defined in section 416(i) of the Code) may commence on April 1 of the
calendar year following the later of the calendar year in which the Participant
attains age 70 1⁄2 or the calendar year in which the Participant retires.
Notwithstanding any provision of the Plan to the contrary, any distributions
required by this subparagraph shall be made not less rapidly than in accordance
with the final Regulations under Section 401(a)(9). The Participant shall
designate the extent to which the distribution of Before-Tax Contributions
pursuant to this subparagraph 4 are Designated Roth Contributions from the
Participant’s Designated Roth Contributions Account and the extent that such
withdrawals are Untaxed Contributions from the Participant’s Untaxed
Contributions Account and in the event that any such designation is not made or
is incomplete, such distribution shall be treated as a distribution of
Designated Roth Contributions to the extent Designated Roth Contributions were
made to the Plan and, to the extent that the distribution of Before-Tax
Contributions exceeds such Designated Roth Contributions, such distribution
shall be treated as Untaxed Contributions.

 

  (5)

Distributions Commencing After Participant’s Death. Distributions commencing
after the Participant’s death shall be completed within five years after the
death of the Participant, except that (i) effective with respect to any
Participant whose death occurs on or after January 1, 1995, regardless of when
such Participant’s employment terminated, if the Participant’s Beneficiary is
the Participant’s Spouse, distribution may be deferred until the date on which
the Participant would have attained age 70 1⁄2 had he or she survived and
(ii) if the Participant’s Beneficiary is a natural person other than the
Participant’s Spouse and distributions commence not

 

56



--------------------------------------------------------------------------------

  later than one year after the Participant’s death, such distributions may be
made over a period not longer than the life expectancy of such Beneficiary. If
at the time of the Participant’s death, distribution of the Participant’s
benefit has commenced, the remaining portion of the Participant’s benefit shall
be paid in the manner elected by the Participant’s Beneficiary, but at least as
rapidly as was the method of distribution being used prior to the Participant’s
death.

 

  (6) Distribution of Rollover Account After Termination Date. A Participant who
has terminated employment or the Beneficiary of such Participant, as the case
may be, may elect by calling the VRU, or in such other manner as may be
prescribed by the Administrator prior to the time his or her vested account
balance is distributed under this Section 8.4 to have distribution of the
balance of his or her Rollover Account commence at such prior time as the
Participant or Beneficiary shall elect, provided that, while any loan to the
Participant under Section 8.2 remains outstanding, such distribution shall be
made only to the extent that the balance of such Participant’s vested account
balance remaining after such distribution will equal or exceed the balance of
all outstanding loans to the Participant.

 

  (7) Compliance with Section 401(a)(9) of the Code. Notwithstanding any
provision of the Plan to the contrary, all distributions will be made in
accordance with section 401(a)(9) of the Code and the regulations promulgated
thereunder, including the minimum distribution incidental death benefit
requirement thereof. Notwithstanding the foregoing, any amount that would be a
required minimum distribution described in section 401(a)(9) of the Code which
is attributable to the 2009 calendar year will not be distributed to a
Participant, or his or her Beneficiary, as applicable, unless such individual
elects to receive such distribution. In addition, the five-year period described
in subparagraph (5) above shall be determined without regard to calendar year
2009.

Notwithstanding anything contained herein to the contrary and except as provided
in subparagraph (4) above, in the event that the recordkeeper for the Plan is
changed, distributions may be made at such time as prescribed by the
Administrator in order to accommodate the transfer of records to the new
recordkeeper.

Section 8.5. Designation of Beneficiary.

Each Participant shall have the right to designate a Beneficiary or
Beneficiaries (who may be designated contingently or successively and that may
be an entity other than a natural person) to receive any distribution to be made
under Section 8.3 (relating to distributions upon termination of employment)
upon the death of such Participant or, in the case of a Participant who dies
subsequent to termination of his or her employment but prior to the distribution
of the entire

 

57



--------------------------------------------------------------------------------

amount to which he or she is entitled under the Plan, any undistributed balance
to which such Participant would have been entitled, provided, however, that no
such designation (or change thereof) shall be effective if the Participant was
married on the date of the Participant’s death unless such designation (or
change thereof) was consented to at the time of such designation (or change
thereof) by the person who was the Participant’s Spouse, in writing,
acknowledging the effect of such consent and witnessed by a notary public or a
Plan representative, or it is established to the satisfaction of the
Administrator that such consent could not be obtained because the Participant’s
Spouse cannot be located or such other circumstances as may be prescribed in
Regulations. Subject to the preceding sentence, a Participant may from time to
time, without the consent of any Beneficiary, change or cancel any such
designation. Such designation and each change therein shall be made in the form
prescribed by the Administrator and shall be filed with the Administrator. A
Participant’s beneficiary designation in effect under the PECO Energy Company
Employee Savings Plan immediately prior to March 31, 2001 shall remain in effect
under the Plan on and after March 31, 2001 until such time as such designation
is changed or canceled in accordance with this Section 8.5. If (i) no
Beneficiary has been named by a deceased Participant, (ii) such designation is
not effective pursuant to the proviso contained in the first sentence of this
section, or (iii) the designated Beneficiary has predeceased the Participant,
any undistributed balance of the deceased Participant shall be distributed by
the Trustee at the direction of the Administrator (a) to the surviving Spouse of
such deceased Participant, if any, or (b) if there is no surviving Spouse, to
the surviving children of such deceased Participant, if any, in equal shares, or
(c) if there is no surviving Spouse or surviving children, to the surviving
parents of such deceased Participant, if any, in equal shares, or (d) if there
is no surviving Spouse, surviving children or surviving parents, to the executor
or administrator of the estate of such deceased Participant or (e) if no
executor or administrator has been appointed for the estate of such

 

58



--------------------------------------------------------------------------------

deceased Participant within six months following the date of the Participant’s
death, in equal shares to the person or persons who would be entitled under the
intestate succession laws of the state of the Participant’s domicile to receive
the Participant’s personal estate. The marriage of a Participant shall be deemed
to revoke any prior designation of a Beneficiary made by him or her and a
divorce shall be deemed to revoke any prior designation of the Participant’s
divorced Spouse if written evidence of such marriage or divorce is timely
received by the Administrator.

Section 8.6. Distributions to Minor and Disabled Distributees.

Any distribution under this Article that is payable to a distributee who is a
minor or to a distributee who, in the opinion of the Administrator, is unable to
manage his or her affairs by reason of illness or mental incompetency may be
made to or for the benefit of any such distributee at such time consistent with
the provisions of Section 8.4 (relating to time of distribution) and in such of
the following ways as the legal representative of such distributee shall direct:
(a) directly to any such minor distributee if, in the opinion of such legal
representative, the distributee is able to manage his or her affairs, (b) to
such legal representative, (c) to a custodian under a Uniform Gifts to Minors
Act for any such minor distributee, or (d) to some near relative of any such
distributee to be used for the latter’s benefit. Neither the Administrator nor
the Trustee shall be required to see to the application by any third party other
than the legal representative of a distributee of any distribution made to or
for the benefit of such distributee pursuant to this Section.

Section 8.7. “Lost” Participants and Beneficiaries.

If within a period of five years following the death or other termination of
employment of any Participant the Administrator in the exercise of reasonable
diligence has been unable to locate the person or persons entitled to benefits
under this Article 8, the rights of such person or persons shall be forfeited,
provided, however, that the Plan shall reinstate and pay to such person or

 

59



--------------------------------------------------------------------------------

persons the amount of the benefits so forfeited upon a claim for such benefits
made by such person or persons. The amount to be so reinstated shall be obtained
from the total amount that shall have been forfeited pursuant to Section 8.3
(relating to distribution upon termination of employment) during the Plan Year
that the claim for such forfeited benefit is made. If the amount to be
reinstated exceeds the amount of such forfeitures, the Employer in respect of
whose Employee the claim for forfeited benefit is made shall make a contribution
in an amount equal to the remainder of such excess. Any such contribution shall
be made without regard to whether or not the limitations set forth in
Section 4.5 (relating to limitation on Employer contributions) will be exceeded
by such contribution.

Section 8.8. Death Benefits Under USERRA

Effective January 1, 2007, in the case of a Participant who dies while
performing Military Service, the Beneficiaries of such Participant shall be
entitled to any additional benefits, if any, (other than benefit accruals
relating to the period of qualified military service) provided under the Plan
had the Participant resumed employment with an Employer and then terminated such
employment on account of such Participant’s death.

ARTICLE 9

PARTICIPANTS’ STOCKHOLDER RIGHTS

Section 9.1. Voting Shares of Common Stock.

Each Participant and Beneficiary shall be entitled to direct the Trustee as to
the exercise of any voting rights attributable to shares of Common Stock then
allocated to his or her account and the Trustee shall vote such shares according
to the voting directions of the Participant or Beneficiary that have been timely
submitted to the Trustee on forms provided by the Trustee for such purpose.
Participants and Beneficiaries shall be permitted to direct the Trustee as to
the exercise of any voting rights, including, but not limited to, any corporate
matter that involves the

 

60



--------------------------------------------------------------------------------

voting of shares of Common Stock with respect to the approval or disapproval of
any corporate merger or consolidation, recapitalization, reclassification,
liquidation, dissolution, sale of substantially all assets of a trade or
business, or similar transaction prescribed in Regulations. The Trustee shall
with respect to any matter vote the shares of Common Stock credited to
Participants’ accounts with respect to which the Trustee does not timely receive
voting instructions in the same proportion as to shares the Trustee has received
voting instructions. Written notice of any meeting of stockholders of the
Company and a request for voting instructions shall be given by the
Administrator or the Trustee, at such time and in such manner as the
Administrator shall determine, to each Participant or Beneficiary entitled to
give instructions for voting shares of Common Stock at such meeting. The
Administrator shall establish and pay for a means by which Participants and
Beneficiaries can expeditiously deliver such voting instructions to the Trustee.
All instructions delivered by Participants or Beneficiaries shall be
confidential and shall not be disclosed to any person, including the Employer.

Section 9.2. Tender Offers.

(a) In the event a tender offer is made generally to the stockholders of the
Company to transfer all or a portion of their shares of Common Stock in return
for valuable consideration, including but not limited to, offers regulated by
section 14(d) of the Securities Exchange Act of 1934, as amended, each
Participant or Beneficiary shall be entitled to direct the Trustee regarding how
to respond to any such tender offer with respect to the number of shares of
Common Stock then allocated to his or her account and the Trustee shall vote
such shares according to the voting directions of the Participant or Beneficiary
that have been timely submitted to the Trustee on forms provided by the Trustee
for such purpose. A Participant or Beneficiary shall not be limited in the
number of directions to tender or withdraw from tender that he or she can give,
but shall not have the right to give directions to tender or withdraw from
tender after a reasonable time

 

61



--------------------------------------------------------------------------------

established by the Trustee pursuant to paragraph (c) of this Section 9.2. The
Trustee shall with respect to a tender offer decline to vote the shares of
Common Stock credited to Participants’ accounts with respect to which the
Trustee does not timely receive directions on how to respond to any such tender
offer. All such directions shall be confidential and shall not be disclosed to
any person, including the Employer.

(b) Within a reasonable time after the commencement of a tender offer, the
Administrator shall provide to each Participant and Beneficiary:

 

  (i) the offer to purchase as distributed by the offeror to the stockholders of
the Company,

 

  (ii) a statement of the shares of Common Stock allocated to his or her
account, and

 

  (iii) directions as to the means by which a Participant can give directions
with respect to the tender offer.

The Administrator shall establish and pay for a means by which a Participant and
Beneficiary can expeditiously deliver directions to the Trustee with respect to
a tender offer. The Administrator shall transmit or cause to be transmitted to
the Trustee aggregate numbers of shares to be tendered or withheld from tender
representing directions of Participants and Beneficiaries. The Administrator, at
its election, may engage an agent to receive directions from Participants and
Beneficiaries and transmit them to the Trustee.

(c) The Trustee may establish a reasonable time, taking into account the time
restrictions of the tender offer, after which it shall not accept directions of
Participants or Beneficiaries.

(d) Notwithstanding the foregoing, with respect to a tender offer for the
purchase or exchange of less than five percent (5%) of the outstanding shares of
Common Stock, the Investment Office shall direct the Trustee with respect to the
sale, exchange or transfer of the shares of Common Stock held in the Trust Fund,
and the Trustee shall follow the direction of the Investment Office.

 

62



--------------------------------------------------------------------------------

ARTICLE 10

SPECIAL PARTICIPATION AND DISTRIBUTION RULES RELATING

TO REEMPLOYMENT OF TERMINATED EMPLOYEES AND

EMPLOYMENT BY RELATED ENTITIES

Section 10.1. Change of Employment Status.

If an Employee who is not a Participant becomes eligible to participate because
of a change in his or her employment status, such Employee shall become a
Participant as of the date of such change if either the Employee is not a member
of a bargaining unit represented by IBEW Local Union 15 or the Employee has
satisfied the eligibility service requirement set forth in Section 3.1;
otherwise the Employee shall become a Participant in accordance with Section 3.1
following satisfaction of the eligibility service requirement.

Section 10.2. Reemployment of an Eligible Employee Whose Employment Terminated
Prior to His or Her Becoming a Participant.

(a) If the employment of an Eligible Employee who is a member of a bargaining
unit represented by IBEW Local Union 15 terminated before the Employee satisfied
the eligibility service requirement set forth in Section 3.1 and such Employee
is thereafter reemployed by an Employer, such Employee shall be eligible to
become a Participant in accordance with Section 3.1.

(b) If the employment of an Eligible Employee who is a member of a bargaining
unit represented by IBEW Local Union 15 terminated after he or she had satisfied
the eligibility service requirement set forth in Section 3.1 but prior to
becoming a Participant is reemployed by an Employer, he or she shall not be
required to satisfy again such requirement and shall be eligible to become a
Participant upon filing an application in accordance with Section 3.2 (relating
to application for Before-Tax Contributions and After-Tax Contributions).

 

63



--------------------------------------------------------------------------------

Section 10.3. Reemployment of a Terminated Participant.

If a terminated Participant is reemployed, the Participant shall not be required
to satisfy again the eligibility service requirement set forth in Section 3.1
and shall again become a Participant upon filing an application in accordance
with Section 3.2 (relating to application for Before-Tax Contributions and
After-Tax Contributions).

Section 10.4. Employment by an Affiliate.

If an individual is employed by an Affiliate, then any period of such employment
shall be taken into account solely for the purposes of determining whether and
when such individual is eligible to participate in the Plan under Article 3
(relating to participation), when such individual has retired or otherwise
terminated his or her employment for purposes of Article 8 (relating to
withdrawals and distributions) to the same extent it would have been had such
period of employment been as an Employee of his or her Employer.

Section 10.5. Leased Employees.

A leased employee (as defined below) shall not be eligible to participate in the
Plan. If an individual who performed services as a leased employee (as defined
below) of an Employer or an Affiliate becomes an Employee, or if an Employee
becomes such a leased employee, then any period during which such services were
so performed shall be taken into account solely for the purposes of determining
whether and when such individual is eligible to participate in the Plan under
Article 3 (relating to participation) and determining when such individual has
retired or otherwise terminated his or her employment for purposes of Article 8
(relating to withdrawals and distributions) to the same extent it would have
been had such service been as an Employee. This Section shall not apply to any
period of service during which such a leased employee was covered

 

64



--------------------------------------------------------------------------------

by a plan described in section 414(n)(5) of the Code. Any contributions or
benefits provided under such plan to a leased employee by his or her leasing
organization shall be treated as provided under this Plan and shall be taken
into account under Section 7.4 (relating to limitation on allocations imposed by
Section 415 of the Code) to the extent required under section 1.415(a)-1(f)(3)
of the Regulations. For purposes of this Plan, a “leased employee” shall mean
any person who is not an employee of an Employer and who pursuant to an
agreement between an Employer or Affiliate has performed services for an
Employer or an Affiliate on a substantially full-time basis for a period of at
least one year, which services were performed under the primary direction or
control of an Employer or an Affiliate.

Section 10.6. Reemployment of Veterans.

(a) General. The provisions of this Section shall apply in the case of the
reemployment by an Employer of an Eligible Employee, within the period
prescribed by the Uniformed Service Employment and Reemployment Rights Act
(“USERRA”), after the Employee’s completion of a period of Military Service. The
provisions of this Section are intended to provide such Employees with the
rights required USERRA and section 414(u) of the Code, and shall be interpreted
in accordance with such intent.

(b) Make Up of Before-Tax and After-Tax Contributions. Such Employee shall be
entitled to make contributions under the Plan (“Make-Up Employee
Contributions”), in addition to Before-Tax and After-Tax Contributions which the
Employee elects to have made under the Plan pursuant to Section 4.1 (relating to
Before-Tax Contributions). From time to time while employed by an Employer, such
Employee may elect to contribute Make-Up Employee Contributions during the
period beginning on the date of such Employee’s reemployment and ending on the
earlier of:

 

  (i) the end of the period equal to the product of three and such Employee’s
period of Military Service, and

 

  (ii) the fifth anniversary of the date of such reemployment.

 

65



--------------------------------------------------------------------------------

Such Employee shall not be permitted to contribute Make-Up Employee
Contributions to the Plan in excess of the amount which the Employee could have
elected to have made under the Plan in the form of Before-Tax and After-Tax
Contributions if the Employee had continued in employment with his or her
Employer during such period of Military Service. Such Employee shall be deemed
to have earned “Compensation” from his or her Employer during such period of
Military Service for this purpose in the amount prescribed by sections
414(u)(2)(B) and 414(u)(7) of the Code. The manner in which an Eligible Employee
may elect to contribute Make-Up Employee Contributions pursuant to this
paragraph (b) shall be prescribed by the Administrator.

(c) Make Up of Employer Matching Contributions. An Eligible Employee who
contributes Make-Up Employee Contributions as described in paragraph (b) shall
be entitled to an allocation of Employer Matching Contributions (“Make-Up
Matching Contributions”) in an amount equal to the amount of Employer Matching
Contributions which would have been allocated to the Employer Matching
Contributions Account of such Eligible Employee under the Plan if such Make-Up
Employee Contributions had been made in the form of Before-Tax or After-Tax
Contributions (as applicable) during the period of such Employee’s Military
Service. The amounts necessary to make such allocation of Make-Up Matching
Contributions shall be derived from any forfeitures not yet applied towards
Employer Matching Contributions for the Plan Year in which the Make-Up Employee
Contributions are made, and if such forfeitures are not sufficient for this
purpose, then the Eligible Employee’s Employer shall make a special
contributions which shall be utilized solely for purposes of such allocation.

 

66



--------------------------------------------------------------------------------

(d) Application of Limitations and Nondiscrimination Rules. Any contributions
made by an Eligible Employee or an Employer pursuant to this Section on account
of a period of Military Service in a prior Plan Year shall not be subject to the
limitations prescribed by Sections 4.2, 4.5 and 7.4 of the Plan (relating to
sections 402(g), 404 and 415 of the Code) for the Plan Year in which such
contributions are made. The Plan shall not be treated as failing to satisfy the
nondiscrimination rules of Section 4.4 of the Plan (relating to limitations on
contributions for highly compensated Eligible Employees) for any Plan Year
solely on account of any make up contributions made by an Eligible Employee or
an Employer pursuant to this Section 10.6.

Section 10.7 Transfer of Employment to or from Facilities formerly Owned by CEG.
Effective as of the Effective time (as such term is defined in the Merger
Agreement), if a Participant who was a Participant on or prior to the Effective
Time transfers employment to or is reemployed by an Employer or an Affiliate in
a job classification with respect to which similarly situated employees of such
Employer or Affiliate are not eligible to participate in the Plan but are
instead eligible to participate in a Company Benefit Plan (as such term is
defined in the Merger Agreement) that is intended to be a savings plan qualified
under Section 401(a) or 401(k) of the Code (each such plan, a “CEG Savings
Plan”) , then such individual shall upon such transfer or reemployment remain a
Participant in the Plan and shall not participate in the CEG Savings Plan. If a
participant in the CEG Savings Plan who was a participant in such plan on or
prior to the Effective Time transfers employment to or is reemployed by an
Employer or an Affiliate in a job classification with respect to which similarly
situated employees of such Employer or Affiliate are not eligible to participate
in such plan but are instead eligible to participate in the Plan, then such
individual shall upon such transfer or reemployment remain a participant in the
CEG Savings Plan and shall not participate in the Plan.

 

67



--------------------------------------------------------------------------------

ARTICLE 11

ADMINISTRATION

Section 11.1. The Administrator, the Investment Office and the Corporate
Investment Committee.

(a) The Administrator. The Company acting through its Director, Employee Benefit
Plans & Programs, or such other person or committee appointed by the Chief Human
Resources Officer from time to time (such director or other person or committee,
the “Administrator”), shall be the “administrator” of the Plan, within the
meaning of such term as used in ERISA. In addition, the Administrator shall be
the “named fiduciary” of the Plan, within the meaning of such term as used in
ERISA, solely with respect to administrative matters involving the Plan and not
with respect to any investment of the Plan’s assets. The Administrator shall
have the following duties, responsibilities and rights:

 

  (i) The Administrator shall have the duty and discretionary authority to
interpret and construe the Plan in regard to all questions of eligibility, the
status and rights of Participants, distributees and other persons under the
Plan, and the manner, time, and amount of payment of any distribution under the
Plan. Benefits under the Plan shall be paid to a Participant or Beneficiary only
if the Administrator, in its discretion, determines that such person is entitled
to benefits.

 

  (ii) The Administrator shall direct the Trustee to make payments of amounts to
be distributed from the Trust under Article 8 (relating to withdrawals and
distributions).

 

  (iii) The Administrator shall supervise the collection of Participants’
contributions made pursuant to Article 5 (relating to Employee contributions)
and the delivery of such contributions to the Trustee.

 

  (iv) The Administrator shall have all powers and responsibilities necessary to
administer the Plan, except those powers that are specifically vested in the
Investment Office, the Corporate Investment Committee or the Trustee.

 

  (v) Each Employer shall, from time to time, upon request of the Administrator,
furnish to the Administrator such data and information as the Administrator
shall require in the performance of its duties.

 

68



--------------------------------------------------------------------------------

  (vi) The Administrator may require a Participant or Beneficiary to complete
and file certain applications or forms approved by the Administrator and to
furnish such information requested by the Administrator. The Administrator and
the Plan may rely upon all such information so furnished to the Administrator.

 

  (vii) The Administrator shall be the Plan’s agent for service of legal process
and forward all necessary communications to the Trustee.

(b) Removal of Administrator. The Chief Human Resources Officer shall have the
right at any time, with or without cause, to remove the Administrator (including
any member of a committee that constitutes the Administrator). The Administrator
may resign and the resignation shall be effective upon delivery of the written
resignation to the Chief Human Resources Officer or upon the Administrator’s
termination of employment with the Employers. Upon the resignation, removal or
failure or inability for any reason of the Administrator to act hereunder, the
Chief Human Resources Officer shall appoint a successor. Any successor
Administrator shall have all the rights, privileges and duties of the
predecessor, but shall not be held accountable for the acts of the predecessor.
None of the Company, any officer, employee or member of the board of directors
of the Company who is not the Chief Human Resources Officer, nor any other
person shall have any responsibility regarding the retention or removal of the
Administrator.

(c) The Investment Office. The Investment Office, shall be the “named fiduciary”
of the Plan, within the meaning of such term as used in ERISA, solely with
respect to matters involving the investment of assets of the Plan and, any
contrary provision of the Plan notwithstanding, in all events subject to the
limitations contained in Sections 404(a)(2) and 404(c) of ERISA and the terms of
the Plan, and all other applicable limitations. The Investment Office shall have
the following duties, responsibilities and rights:

 

  (i) The Investment Office shall be the “named fiduciary” for purposes of
designating the investment funds under Section 6.2 and for purposes of
appointing one or more investment managers as described in ERISA.

 

69



--------------------------------------------------------------------------------

  (ii) The Investment Office shall be solely responsible for all matters
involving investment of the Employer Stock Fund described in Section 6.2 and no
other person shall have any responsibility with respect to investment of such
fund; provided, however, that effective June 21, 2012, the Investment Office has
appointed an independent investment manager under section 3(38) of ERISA to
manage the investment of the Common Stock in the Employer Stock Fund and such
investment manager (rather than the Investment Office) shall be solely
responsible for any and all investment decisions relating thereto.

 

  (iii) Each Employer shall, from time to time, upon request of the Investment
Office, furnish to the Investment Office such data and information as the
Investment Office shall require in the performance of its duties.

(d) The Corporate Investment Committee. The Company acting through the Corporate
Investment Committee shall be responsible for overall monitoring of the
performance of the Investment Office. The Corporate Investment Committee and the
Company’s Chief Investment Officer shall have the right at any time, with or
without cause, to remove one or more employees of the Exelon Investment Office
or to appoint another person or committee to act as Investment Office. Any
successor Investment Office employee shall have all the rights, privileges and
duties of the predecessor, but shall not be held accountable for the acts of the
predecessor. The power and authority of the Corporate Investment Committee with
respect to the Plan shall be limited solely to the monitoring and removal of the
employees of the Investment Office and the Corporate Investment Committee shall
have no other duties or responsibilities with respect to the Plan. None of the
Company, any officer, employee or member of the board of directors who is not a
member of the Corporate Investment Committee, nor any other person shall have
any responsibility regarding the appointment or removal of the employees of
Investment Office.

(e) Status of Administrator, the Investment Office and the Corporate Investment
Committee. The Administrator, any person acting as, or on behalf of, the
Investment Office, and any member of the Corporate Investment Committee may, but
need not, be an Employee, trustee or officer of an Employer and such status
shall not disqualify such person from taking any action

 

70



--------------------------------------------------------------------------------

hereunder or render such person accountable for any distribution or other
material advantage received by him or her under this Plan, provided that no
Administrator, person acting as, or on behalf of, the Investment Office, or any
member of the Corporate Investment Committee who is a Participant shall take
part in any action of the Administrator or the Investment Office on any matter
involving solely his or her rights under this Plan.

(f) Notice to Trustee of Members. The Trustee shall be notified as to the names
of the Administrator and the person or persons authorized to act on behalf of
the Investment Office.

(g) Allocation of Responsibilities. Each of the Administrator, the Investment
Office and the Corporate Investment Committee may allocate their respective
responsibilities and may designate any person, persons, partnership or
corporation to carry out any of such responsibilities with respect to the Plan.
Any such allocation or designation shall be reduced to writing and such writing
shall be kept with the records of the Plan.

(h) General Governance. The Corporate Investment Committee shall elect one of
its members as chairman and appoint a secretary, who may or may not be a member
of such Committee. All decisions of the Corporate Investment Committee shall be
made by the majority, including actions taken by written consent. The
Administrator, the Investment Office and the Corporate Investment Committee may
adopt such rules and procedures as it deems desirable for the conduct of its
affairs, provided that any such rules and procedures shall be consistent with
the provisions of the Plan.

(i) Indemnification. The Employers hereby jointly and severally indemnify the
Administrator, the persons employed in the Exelon Investment Office, the members
of the Corporate Investment Committee, the Chief Human Resources Officer, and
the directors, officers and employees of the Employers and each of them, from
the effects and consequences of their acts, omissions and conduct in their
official capacity with respect to the Plan (including but not

 

71



--------------------------------------------------------------------------------

limited to judgments, attorney fees and costs with respect to any and all
related claims, subject to the Company’s notice of and right to direct any
litigation, select any counsel or advisor, and approve any settlement), except
to the extent that such effects and consequences result from their own willful
misconduct. The foregoing indemnification shall be in addition to (and secondary
to) such other rights such persons may enjoy as a matter of law or by reason of
insurance coverage of any kind.

(j) No Compensation. None of the Administrator, any person employed in the
Exelon Investment Office nor any member of the Corporate Investment Committee
may receive any compensation or fee from the Plan for services as the
Administrator, the Investment Office or a member of the Corporate Investment
Committee; provided, however that nothing contained herein shall preclude the
Plan from reimbursing the Company or any Employer for compensation paid to any
such person if such compensation constitutes “direct expenses” for purposes of
ERISA. The Employers shall reimburse the Administrator, the persons employed in
the Exelon Investment Office and the members of the Corporate Investment
Committee for any reasonable expenditures incurred in the discharge of their
duties hereunder.

(k) Employ of Counsel and Agents. The Administrator, the Investment Office and
the Corporate Investment Committee may employ such counsel (who may be counsel
for an Employer) and agents and may arrange for such clerical and other services
as each may require in carrying out its respective duties under the Plan.

Section 11.2. Claims Procedure.

Any Participant or distributee who believes he or she is entitled to benefits in
an amount greater than those which he or she is receiving or has received may
file a claim with the Administrator. Such a claim shall be in writing and state
the nature of the claim, the facts supporting the claim, the amount claimed, and
the address of the claimant. The Administrator

 

72



--------------------------------------------------------------------------------

shall review the claim and, unless special circumstances require an extension of
time, within 90 days after receipt of the claim, give notice to the claimant,
either in writing by registered or certified mail or in an electronic
notification, of the Administrator’s decision with respect to the claim. Any
electronic notice delivered to the claimant shall comply with the standards
imposed by applicable Regulations. If the Administrator determines that special
circumstances require an extension of time for processing the claim, the
claimant shall be so advised in writing within the initial 90-day period and in
no event shall such an extension exceed 90 days. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Administrator expects to render the benefit determination. The
notice of the decision of the Administrator with respect to the claim shall be
written in a manner calculated to be understood by the claimant and, if the
claim is wholly or partially denied, the Administrator shall notify the claimant
of the adverse benefit determination and shall set forth the specific reasons
for the adverse determination, the references to the specific Plan provisions on
which the determination is based, a description of any additional material or
information necessary for the claimant to perfect the claim, an explanation of
why such material or information is necessary, and a description of the claim
review procedure under the Plan and the time limits applicable to such
procedures, including a statement of the claimant’s right (subject to the
limitations described in Sections 13.11 and 13.12) to bring a civil action under
Section 502 of ERISA following an adverse benefit determination on review. The
Administrator shall also advise the claimant that the claimant or the claimant’s
duly authorized representative may request a review by the by the Vice
President, Health & Benefits (or such other officer designated from time to time
by the Chief Human Resources Officer) of the adverse benefit determination by
filing with such officer, within 60 days after receipt of a notification of an
adverse benefit determination, a written request for such review. The claimant
shall be informed that, within the same 60-day period, he or she (a) may be

 

73



--------------------------------------------------------------------------------

provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claimant’s claim
for benefits and (b) may submit to such officer written comments, documents,
records and other information relating to the claim for benefits. If a request
is so filed, review of the adverse benefit determination shall be made by such
officer within, unless special circumstances require an extension of time, 60
days after receipt of such request, and the claimant shall be given written
notice of the officer’s final decision. If the reviewing officer determines that
special circumstances require an extension of time for processing the claim, the
claimant shall be so advised in writing within the initial 60-day period and in
no event shall such an extension exceed 60 days. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the officer expects to render the determination on review. The review
of the officer shall take into account all comments, documents, records and
other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination. The notice of the final decision shall include specific
reasons for the determination and references to the specific Plan provisions on
which the determination is based and shall be written in a manner calculated to
be understood by the claimant.

Section 11.3. Procedures for Domestic Relations Orders.

If the Administrator receives any written judgment, decree or order (including
approval of a property settlement agreement) pursuant to domestic relations or
community property laws of any state relating to the provision of child support,
alimony or marital property rights of a Spouse, former Spouse, child or other
dependent of a Participant and purporting to provide for the payment of all or a
portion of the Participant’s benefit under the Plan to or on behalf of one or
more of such persons (such judgment, decree or order being hereinafter called a
“domestic relations order”), the Administrator shall promptly notify the
Participant and each other payee specified in such

 

74



--------------------------------------------------------------------------------

domestic relations order of its receipt and of the following procedures. After
receipt of a domestic relations order, the Administrator shall determine whether
such order constitutes a “qualified domestic relations order,” as defined in
paragraph (b) Section 14.2 (relating to exception for qualified domestic
relations orders), and shall notify the Participant and each payee named in such
order in writing of its determination. Such notice shall be written in a manner
calculated to be understood by the parties and shall set forth specific reasons
for the Administrator’s determination, and shall contain an explanation of the
review procedure under the Plan. The Administrator shall also advise each party
that the party or his or her duly authorized representative may request a review
by the Vice President, Health & Benefits (or such other officer designated from
time to time by the Chief Human Resources Officer) of the Administrator’s
determination by filing a written request for such review. The Administrator
shall give each party affected by such request notice of such request for
review. Each party also shall be informed that he or she may have reasonable
access to pertinent documents and submit comments in writing to such officer in
connection with such request for review. Each party shall be given written
notice of the officer’s final determination, which notice shall be written in a
manner calculated to be understood by the parties and shall include specific
reasons for such final determination. Any amounts subject to a domestic
relations order which would be payable to the alternate payee prior to the
determination that such order is a qualified domestic relations order shall be
separately accounted for and not distributed prior to such determination. If
within a reasonable time after receipt of written evidence of such order it is
determined that such domestic order constitutes a qualified domestic relations
order, the amounts so separately accounted for (plus any interest thereon) shall
be paid to the alternate payee. If within such reasonable period of time it is
determined that such order does not constitute a qualified domestic relations
order, the amounts so separately accounted for (plus any interest thereon) shall
be paid to such other persons,

 

75



--------------------------------------------------------------------------------

if any, entitled to such amounts at such time. Prior to the issuance of
regulations, the Administrator shall establish the time periods in which the
Administrator’s determination, a request for review thereof and the review by
the Administrator shall be made, provided that the total of such time periods
shall not be longer than 18 months from the date written evidence of a domestic
relations order is received by the Administrator.

The duties of the Administrator under this Section 11.3 may be delegated by the
Administrator to one or more persons other than the Administrator.

Section 11.4. Notices to Participants, Etc.

All notices, reports and statements given, made, delivered or transmitted to a
Participant or distributee or any other person entitled to or claiming benefits
under the Plan shall be deemed to have been duly given, made or transmitted when
mailed by first class mail with postage prepaid and addressed to the Participant
or distributee or such other person at the address last appearing on the records
of the Administrator. A Participant or distributee or other person may record
any change of his or her address from time to time by written notice filed with
the Administrator.

Section 11.5. Notices to Administrator.

Written directions, notices and other communications from Participants or
distributees or any other person entitled to or claiming benefits under the Plan
to the Administrator shall be deemed to have been duly given, made or
transmitted either when delivered to such location as shall be specified upon
the forms prescribed by the Administrator for the giving of such directions,
notices and other communications or when mailed by first class mail with postage
prepaid and addressed to the addressee at the address specified upon such forms.

Section 11.6. Records.

Each of the Administrator and the Investment Office shall keep a record of all
of their respective proceedings, if any, and shall keep or cause to be kept all
books of account, records and other data as may be necessary or advisable in
their respective judgment for the administration of the Plan or the
administration of the investments of the Plan.

 

76



--------------------------------------------------------------------------------

Section 11.7. Reports of Trustee and Accounting to Participants.

The Administrator shall keep on file, in such form as it shall deem convenient
and proper, all reports concerning the Trust Fund received by it from the
Trustee, and the Administrator will, as soon as practicable after the last day
of each quarter of each Plan Year furnish each Participant and Beneficiary with
a statement reflecting the condition of his or her accounts as of that date.

Section 11.8. Electronic Media.

Notwithstanding any provision of the Plan to the contrary and for all purposes
of the Plan, to the extent permitted by the Administrator and any applicable law
or Regulation, the use of electronic technologies shall be deemed to satisfy any
written notice, consent, delivery, signature, disclosure or recordkeeping
requirement under the Plan, the Code or ERISA to the extent permitted by or
consistent with applicable law and Regulations. Any transmittal by electronic
technology shall be deemed delivered when successfully sent to the recipient, or
such other time specified by the Administrator.

ARTICLE 12

PARTICIPATION BY OTHER EMPLOYERS

Section 12.1. Adoption of Plan.

With the consent of the Company, any entity may become a participating Employer
under the Plan by (a) taking such action as shall be necessary to adopt the Plan
and (b) executing and delivering such instruments and taking such other action
as may be necessary or desirable to put the Plan into effect with respect to
such entity.

 

77



--------------------------------------------------------------------------------

Section 12.2. Withdrawal from Participation.

Any Employer shall terminate its participation in the Plan at any time, under
such circumstances as the Company may provide, by delivering to the Company a
duly certified copy of a resolution of its board of directors (or other
governing body) to that effect, or by ceasing to be a member of the same
controlled group as the Company (within the meaning of section 1563(a) of the
Code).

Section 12.3. Company as Agent for Employers.

Each entity that becomes a participating Employer pursuant to Section 12.1
(relating to adoption of Plan) or Article 13 (relating to continuance by a
successor) by so doing shall be deemed to have appointed the Company its agent
to exercise on its behalf all of the powers and authorities hereby conferred
upon the Company by the terms of the Plan, including, but not by way of
limitation, the power to amend and terminate the Plan. The authority of the
Company to act as such agent shall continue unless and until the portion of the
Trust Fund held for the benefit of Employees of the particular Employer and
their Beneficiaries is set aside in a separate Trust Fund as provided in
Section 16.2 (relating to establishment of separate trust).

ARTICLE 13

CONTINUANCE BY A SUCCESSOR

In the event that the Employer is reorganized by way of merger, consolidation,
transfer of assets or otherwise, so that another entity succeeds to all or
substantially all of the Employer’s business, such successor entity may be
substituted for the Employer under the Plan by adopting the Plan and becoming a
party to the Trust agreement. Contributions by the Employer shall be
automatically suspended from the effective date of any such reorganization until
the date upon which the substitution of such successor entity for the Employer
under the Plan becomes effective.

 

78



--------------------------------------------------------------------------------

If, within 90 days following the effective date of any such reorganization, such
successor entity shall not have elected to become a party to the Plan, or if the
Employer adopts a plan of complete liquidation other than in connection with a
reorganization, the Plan shall be automatically terminated with respect to
Employees of such Employer as of the close of business on the 90th day following
the effective date of such reorganization or as of the close of business on the
date of adoption of such plan of complete liquidation, as the case may be, and
the Administrator shall direct the Trustee to distribute the portion of the
Trust Fund applicable to such Employer in the manner provided in Article 16
(relating to establishment of separate plan and termination).

If such successor entity is substituted for an Employer by electing to become a
party to the Plan as described above, then, for all purposes of the Plan,
employment of such Employee with such Employer, including service with and
compensation paid by such Employer, shall be considered to be employment with an
Employer.

ARTICLE 14

MISCELLANEOUS

Section 14.1. Expenses.

Except as provided in the last sentence of Section 6.2 (relating to expenses of
investments for an investment fund), all costs and expenses incurred in
administering the Plan and the Trust, including, but not limited to, “direct
expenses” incurred in administering the Plan and the Trust (including
compensation paid to any employee of an Employer or an Affiliate who is engaged
in the administration of the Plan or the Trust), the expenses of the
Administrator and the Investment Office, the fees of counsel and any agents for
the Administrator and the Investment Office, the fees and expenses of the
Trustee, the fees of counsel for the Trustee and other administrative expenses
shall, to the extent permitted by law, be paid from the Trust Fund to the extent
such

 

79



--------------------------------------------------------------------------------

expenses are not paid by the Employers. Notwithstanding the foregoing, the
Administrator may authorize an Employer to pay any expenses, and the Employer
shall be reimbursed from the Trust Fund for such payments. The Administrator, in
its discretion, having regard to the nature of a particular expense, shall
determine the portion of the expense that is to be borne by each Employer.

Section 14.2. Non-Assignability.

(a) In general. It is a condition of the Plan, and all rights of each
Participant and Beneficiary shall be subject thereto, that no right or interest
of any Participant or Beneficiary in the Plan shall be assignable or
transferable in whole or in part, either directly or by operation of law or
otherwise, including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge or bankruptcy, but excluding devolution by death
or mental incompetency, and no right or interest of any Participant or
Beneficiary in the Plan shall be liable for, or subject to, any obligation or
liability of such Participant or Beneficiary, including claims for alimony or
the support of any Spouse, except as provided below.

(b) Exception for Qualified Domestic Relations Orders. Notwithstanding any
provision of the Plan to the contrary, if a Participant’s account balance under
the Plan, or any portion thereof, is the subject of one or more qualified
domestic relations orders, as defined below, such account balance or portion
thereof shall be paid to the person and at the time and in the manner specified
in any such order. For purposes of this paragraph (b), “qualified domestic
relations order” shall mean any “domestic relations order” as defined in
Section 11.3 (relating to procedures for domestic relations orders) that creates
(or recognizes the existence of) or assigns to a person other than the
Participant (an “alternate payee”) rights to all or a portion of the
Participant’s account balance under the Plan, and:

(A) clearly specifies

 

  (i) the name and last known mailing address (if any) of the Participant and
each alternate payee covered by such order,

 

80



--------------------------------------------------------------------------------

  (ii) the amount or percentage of this Participant’s benefits to be paid by the
Plan to each such alternate payee, or the manner in which such amount or
percentage is to be determined,

 

  (iii) the number of payments to, or period of time for which, such order
applies, and

 

  (iv) each plan to which such order applies;

(B) does not require

 

  (i) the Plan to provide any type or form of benefit or any option not
otherwise provided under the Plan at the time such order is issued,

 

  (ii) the Plan to provide increased benefits (determined on the basis of
actuarial equivalence), and

 

  (iii) the payment of benefits to an alternate payee that at the time such
order is issued already are required to be paid to a different alternate payee
under a prior qualified domestic relations order; and

(C) does not require the commencement of payment of benefits to any alternate
payee before the earlier of (I) the date on which the Participant is entitled to
a distribution under the Plan and (II) the date the Participant attains age 50,
except that the order may require the commencement of payment of benefits as
soon as administratively practicable after the date such order is determined by
the Administrator to be a “qualified domestic relations order”;

all as determined by the Administrator pursuant to the procedures contained in
Section 11.3 (relating to procedures for domestic relations orders). Any amounts
subject to a domestic relations order prior to determination of its status as a
qualified domestic relations order that but for such order would be paid to the
Participant shall be segregated in a separate account or an escrow account
pending such determination. If within the reasonable time period beginning with
the date on which the first payment would be required to be made under a
domestic relations order the Administrator determines that the domestic
relations order constitutes a qualified domestic relations order, the amount so
segregated (plus any interest thereof) shall be paid to the alternate payee. If
such determination is not made within such reasonable time period, then the
amount so

 

81



--------------------------------------------------------------------------------

segregated (plus any interest thereon), shall, as soon as practicable after the
end of such reasonable time period, be paid to the Participant. Any
determination regarding the status of such order after such reasonable time
period shall be applied only to payments on or after the date of such
determination.

Section 14.3. Employment Non-Contractual.

The Plan confers no right upon an Employee to continue in employment.

Section 14.4. Limitation of Rights.

A Participant or distributee shall have no right, title or claim in or to any
specific asset of the Trust Fund, but shall have the right only to distributions
from the Trust Fund on the terms and conditions herein provided.

Section 14.5. Merger or Consolidation with Another Plan.

A merger or consolidation with, or transfer of assets or liabilities to, any
other plan shall not be effected unless the terms of such merger, consolidation
or transfer are such that each Participant, distributee, Beneficiary or other
person entitled to receive benefits from the Plan would, if the Plan were to
terminate immediately after the merger, consolidation or transfer, receive a
benefit equal to or greater than the benefit such person would be entitled to
receive if the Plan were to terminate immediately before the merger,
consolidation, or transfer.

Section 14.6. Gender and Plurals.

Wherever used in the Plan, words in the masculine gender shall include masculine
or feminine gender, and, unless the context otherwise requires, words in the
singular shall include the plural, and words in the plural shall include the
singular.

 

82



--------------------------------------------------------------------------------

Section 14.7. Applicable Law.

Except to the extent preempted by applicable federal law or otherwise provided
under the terms of the Plan, the Plan and all rights hereunder shall be governed
by and construed in accordance with the laws of the State of Illinois.

Section 14.8. Severability.

If a provision of the Plan shall be held illegal or invalid, the illegality or
invalidity shall not affect the remaining parts of the Plan and the Plan shall
be construed and enforced as if the illegal or invalid provision had not been
included in the Plan.

Section 14.9. No Guarantee.

Neither the Administrator or the Investment Office, the Employer, nor the
Trustee in any way guarantees the Trust from loss or depreciation nor the
payment of any money that may be or become due to any person from the Trust
Fund. Nothing herein contained shall be deemed to give any Participant,
distributee, or Beneficiary an interest in any specific part of the Trust Fund
or any other interest except the right to receive benefits out of the Trust Fund
in accordance with the provisions of the Plan and the Trust Fund.

Section 14.10. Statute of Limitations for Actions under the Plan.

Except for actions to which the statute of limitations prescribed by Section 413
of ERISA applies, (a) no legal or equitable action relating to a claim for
benefits under Section 502 of ERISA may be commenced later than one year after
the claimant receives a final decision from the Company’s Vice President,
Health & Benefits (or such other officer designated from time to time by the
Chief Human Resources Officer) in response to the claimant’s request for review
of the adverse benefit determination and (b) no other legal or equitable action
involving the Plan may be commenced later than two years from the time the
person bringing an action knew, or had reason to know, of the circumstances
giving rise to the action. This provision shall not be interpreted to extend any
otherwise applicable statute of limitations, nor to bar the Plan or its
fiduciaries from recovering overpayments of benefits or other amounts
incorrectly paid to any person under the Plan at any time or bringing any legal
or equitable action against any party.

 

83



--------------------------------------------------------------------------------

Section 14.11. Forum for Legal Actions under the Plan.

Any legal action involving the Plan that is brought by any Participant, any
Beneficiary or any other person shall be litigated in the federal courts located
in the Northern District of Illinois or the Eastern District of Pennsylvania,
whichever is most convenient, and no other federal or state court.

Section 14.12. Legal Fees.

Any award of legal fees in connection with an action involving the Plan shall be
calculated pursuant to a method that results in the lowest amount of fees being
paid, which amount shall be no more than the amount that is reasonable. In no
event shall legal fees be awarded for work related to (a) administrative
proceedings under the Plan, (b) unsuccessful claims brought by a Participant,
Beneficiary or any other person, or (c) actions that are not brought under
ERISA. In calculating any award of legal fees, there shall be no enhancement for
the risk of contingency, nonpayment or any other risk nor shall there be applied
a contingency multiplier or any other multiplier. In any action brought by a
Participant, Beneficiary or any other person against the Plan, the
Administrator, the Investment Office, the Vice President, Health & Benefits, any
Plan fiduciary, the Chief Human Resources Officer, the Company, its affiliates
or their respective officers, directors, employees, or agents (the “Plan
Parties”), legal fees of the Plan Parties in connection with such action shall
be paid by the Participant, Beneficiary or other person bringing the action,
unless the court specifically finds that there was a reasonable basis for the
action.

 

84



--------------------------------------------------------------------------------

ARTICLE 15

TOP-HEAVY PLAN REQUIREMENTS

Section 15.1. Top-Heavy Plan Determination.

If as of the determination date (as defined in Section 15.2) for any Plan Year
(a) the sum of the account balances under the Plan and all other defined
contribution plans in the aggregation group (as defined in Section 15.2) and
(b) the present value of accrued benefits under all defined benefit plans in
such aggregation group of all Participants in such plans who are key employees
(as defined in Section 15.2) for such Plan Year exceeds 60 percent of the
aggregate of the account balances and present value of accrued benefits of all
participants in such plans as of the determination date (as defined in
Section 15.2), then this Plan shall be a top-heavy plan for such Plan Year, and
the requirements of Sections 15.3 (relating to minimum contribution for
top-heavy years) shall be applicable for such Plan Year as of the first day
thereof. If the Plan shall be a top-heavy plan for any Plan Year and not be a
top-heavy plan for any subsequent Plan Year, the requirements of this Article
shall not be applicable for such subsequent Plan Year.

Section 15.2. Definitions and Special Rules.

(a) Definitions. For purposes of this Article, the following definitions shall
apply:

 

  (1) Determination Date. The determination date for all plans in the
aggregation group shall be the last day of the preceding Plan Year, and the
valuation date applicable to a determination date shall be (i) in the case of a
defined contribution plan, the date as of which account balances are determined
which is coincident with or immediately precedes the determination date, and
(ii) in the case of a defined benefit plan, the date as of which the most recent
actuarial valuation for the Plan Year that includes the determination date is
prepared, except that if any such plan specifies a different determination or
valuation date, such different date shall be used with respect to such plan.

 

  (2) Aggregation Group. The aggregation group shall consist of (a) each plan of
an Employer in which a key Employee is a participant, (b) each other plan that
enables such a plan to be qualified under section 401(a) of the Code, and
(c) any other plans of an Employer that the Company designates as part of the
aggregation group and that shall permit the aggregation group to continue to
meet the requirements of sections 401(a) and 410 of the Code with such other
plan being taken into account.

 

85



--------------------------------------------------------------------------------

  (3) Key Employee. Key Employee shall have the meaning set forth in section
416(i) of the Code.

 

  (4) Compensation. Compensation shall have the meaning set forth in section
1.415(c)-2 of the Regulations.

(b) Special Rules. For the purpose of determining the accrued benefit or account
balance of a Participant, the accrued benefit or account balance of any person
who has not performed services for an employer at any time during the 1-year
period ending on the determination date shall not be taken into account pursuant
to this Section. Any person who received a distribution from a plan (including a
plan that has terminated) in the aggregation group during the 1-year period
ending on the last day of the preceding Plan Year shall be treated as a
Participant in such plan, and any such distribution shall be included in such
Participant’s account balance or accrued benefit, except that in the case of any
distribution made for a reason other than separation from service, death or
disability, this sentence shall be applied by substituting “5-year period” for
the “1-year period” stated herein.

Section 15.3. Minimum Contribution for Top-Heavy Years.

Notwithstanding any provision of the Plan to the contrary, the sum of the
Employer contributions under Article 4 (other than Before-Tax Contributions
described in Section 4.1) allocated to the account of each Participant (other
than a key Employee) during any Plan Year and the forfeitures allocated to the
account of such Participant (other than a key Employee) during any Plan Year for
which the Plan is a top-heavy plan shall in no event be less than the lesser of
(i) 3% of such Participant’s compensation during such Plan Year and (ii) the
highest percentage at which contributions are made on behalf of any key Employee
for such Plan Year. Notwithstanding the preceding sentence, if the percentage
determined pursuant to clause (ii) of the preceding sentence is less than 3%,
such percentage shall be recalculated by including Before-Tax Contributions made

 

86



--------------------------------------------------------------------------------

on behalf of key employees. Such minimum contribution shall be made even if,
under other provisions of the Plan, the Participant would not otherwise be
entitled to receive an allocation or would receive a lesser allocation for the
year because of (i) the Participant’s failure to complete 1,000 Hours of
Service, or (ii) compensation of less than a stated amount. If, during any Plan
Year for which this Section 15.3 is applicable, a defined benefit plan is
included in the aggregation group and such defined benefit plan is a top-heavy
plan for such Plan Year, the percentage set forth in clause (i) of the first
sentence of this Section shall be 5%. The percentage referred to in clause
(ii) of the first sentence of this Section shall be obtained by dividing the
aggregate of contributions made pursuant to Article 4 and pursuant to any other
defined contribution plan that is required to be included in the aggregation
group (other than a defined contribution plan that enables a defined benefit
plan that is required to be included in such group to be qualified under section
401(a) of the Code) during the Plan Year on behalf of such key Employee by such
key Employee’s compensation for the Plan Year. Notwithstanding the above, the
provisions of this Section 15.3 shall not apply for any Plan Year with respect
to an Eligible Employee who has accrued the defined benefit minimum provided
under section 416 of the Code under a qualified defined benefit plan maintained
by an Employer or Affiliate.

ARTICLE 16

AMENDMENT, ESTABLISHMENT OF SEPARATE PLAN AND TERMINATION

Section 16.1. Amendment.

The Company may at any time and from time to time amend or modify the Plan by
resolution of the Board of Directors of the Company or the Compensation
Committee thereof; provided, however, that in the case of any amendment or
modification that would not result in an aggregate annual cost to the Company of
more than $50,000,000, the Plan may be amended or

 

87



--------------------------------------------------------------------------------

modified by action of the Chief Human Resources Officer (with the consent of the
Chief Executive Officer in the case of a discretionary amendment or modification
expected to result in an increase in annual expense or liability exceeding
$250,000) or another executive officer holding title of equivalent or greater
responsibility. No amendment shall be made in respect of Eligible Employees who
are members of a bargaining unit represented by IBEW Local Union 15 that is
inconsistent with that portion of the collective bargaining agreement between
such an Employer and IBEW Local Union 15 concerning the Plan.

Section 16.2. Establishment of Separate Plan.

If an Employer withdraws from the Plan under Section 12.2 (relating to
withdrawal from participation), the Administrator may determine the portion of
the Trust Fund held by the Trustee that is applicable to the Participants and
former Participants of such Employer and direct the Trustee to segregate such
portion in a separate Trust Fund. Such separate Trust Fund shall thereafter be
held and administered as a part of the separate plan of such Employer.

The portion of the Trust Fund applicable to the Participants and former
Participants of a particular Employer shall be the sum of:

 

  (a) the total amount credited to all accounts that are applicable to the
Participants and former Participants of such Employer and

 

  (b) an amount that bears the same ratio to the excess, if any, of

 

  (i) the total value of the Trust Fund over

 

  (ii) the total amount credited to all accounts

as the total amount credited to the accounts that are applicable to the
Participants of such Employer bears to the total amount credited to such
accounts of all Participants.

 

88



--------------------------------------------------------------------------------

Section 16.3. Termination and Distributions upon Termination of the Plan.

The Company has established the Plan with the bona fide intention and
expectation that contributions will be continued indefinitely, but the Company
will not have any obligation or liability whatsoever to maintain the Plan for
any given length of time and may terminate the Plan at any time by resolution of
the Board of Directors or the Compensation Committee thereof, to that effect,
without any liability whatsoever for any such termination. Notwithstanding the
preceding sentence, the Plan shall not be terminated in respect of Eligible
Employees who are members of a bargaining unit represented by IBEW Local Union
15 if such termination is inconsistent with the portion of the collective
bargaining agreement between the Employer of such Eligible Employees and IBEW
Local Union 15 concerning the Plan. The Plan will be deemed terminated: (a) if
and when the Company is judicially declared bankrupt, or (b) upon dissolution of
the Company.

Upon termination of the Plan by the Company or withdrawal from participation in
the Plan by any Employer pursuant to Section 12.2 (relating to withdrawal from
participation) or the partial termination of the Plan with respect to a group of
Employees or complete discontinuance of contributions hereunder, distributions
shall be made to each affected Participant or other persons entitled to
distributions pursuant to Article 8 (relating to withdrawals and distributions).
If the entire Plan is terminating, upon the completion of distribution to all
Participants, the Trust will terminate, the Trustee will be relieved from all
liability under the Trust, and no Participant or other person will have any
claims thereunder, except as required by applicable law.

Notwithstanding the preceding paragraph, no distribution shall be made to any
Participant (i) until he or she attains age 59 1⁄2 except as otherwise provided
in Section 8.3 (relating to distributions upon termination of employment) or
(ii) if a successor plan, as defined in Regulations, is established or
maintained by the Participant’s Employer.

 

89



--------------------------------------------------------------------------------

To the extent that no discrimination in value results, any distribution after
termination or partial termination of the Plan may be made, in whole or in part,
in cash, in securities or other assets in kind, or in non-transferable annuity
contracts, as the Administrator (in its discretion) may determine. All non-cash
distributions shall be valued at fair market value at date of distribution.

If the Internal Revenue Service refuses to issue an initial, favorable
determination letter that the Plan and Trust Fund as adopted by an Employer meet
the requirements of section 401(a) of the Code and that the Trust Fund is exempt
from tax under section 501(a) of the Code, the Employer may terminate its
participation in the Plan and shall direct the Trustee to pay and deliver the
portion of the Trust Fund applicable to the Participants of such Employer,
determined pursuant to Section 16.2 (relating to establishment of separate plan)
to such Employer and such Employer shall pay to Participants or their
beneficiaries the part of such Employer’s portion of the Trust Fund as is
attributable to contributions made by Participants.

Notwithstanding any provision of this Plan to the contrary, no distribution
shall be made pursuant to this Section 16.3 (relating to termination and
distribution upon termination of the Plan) solely due to the termination of this
Plan if, within the meaning of applicable Regulations, the employer establishes
or maintains an alternative defined contribution plan.

Section 16.4. Trust Fund to Be Applied Exclusively for Participants and Their
Beneficiaries.

Subject only to the provisions of Section 4.5 (relating to the limitation on
Employer contributions), 7.4 (relating to limitations on allocations imposed by
section 415 of the Code) and 16.3 (relating to termination and distributions
upon termination of the Plan), and any other provision of the Plan to the
contrary notwithstanding, it shall be impossible for any part of the Trust Fund
to be used for or diverted to any purpose not for the exclusive benefit of
Participants and their Beneficiaries either by operation or termination of the
Plan, power of amendment or other means.

 

90



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer on this              day of December, 2012.

 

EXELON CORPORATION By        Chief Human Resources Officer

 

91



--------------------------------------------------------------------------------

SUPPLEMENT I

Transfers from Other Plans

With the consent of the Administrator, whenever a participant in any other
qualified savings or profit sharing plan maintained for employees of an entity
any of whose assets or stock are acquired by an Employer (the “Other Plan”)
becomes a Participant in this Plan, then such Participant’s interest in the
Other Plan may be transferred to the Trustee of this Plan and credited to
administrative subaccounts to be held, invested, reinvested and distributed
pursuant to the terms of the Plan and the Trust and, as of the date of the
transfer of any such Participant’s interest in the Other Plan,

 

  (a) there shall be credited to the Before-Tax Contributions Account of such
Participant that portion of his interest in the Other Plan which is transferred
to the Trustee and which represents the Participant’s salary reduction
contributions, if any, made to the Other Plan on behalf of the Participant,

 

  (b) there shall be credited to the After-Tax Account of such Participant that
portion of his interest in the Other Plan which is transferred to the Trustee
and which represents the Participant’s after-tax contributions, if any, made to
the Other Plan,

 

  (c) there shall be credited to the Employer Matching Contributions Account of
such Participant that portion of his interest in the Other Plan which is
transferred to the Trustee and which represents the matching contributions and
other employer contributions, if any, made to the Other Plan on behalf of the
Participant, and

 

  (d) there shall be credited to the Rollover Account of such Participant that
portion of his interest in the Other Plan which is transferred to the Trustee
and which represents the Participant’s rollover contributions, if any, to the
Other Plan.

 

I-1



--------------------------------------------------------------------------------

Any amounts credited to a Participant’s Before-Tax Contributions Account,
After-Tax Contributions Account, Employer Matching Contributions Account and
Rollover Account shall be credited to the administrative subaccounts in
accordance with such Participant’s investment direction in effect as of the date
of such transfer. Any salary reduction contributions credited to the Before-Tax
Contributions Account that are designated Roth contributions within the meaning
of section 402A of the Code shall be maintained in a manner that satisfies the
separate accounting requirement, and any Regulations or other requirements
promulgated, under section 402A of the Code. Any special provisions applicable
to amounts transferred to the Trustee from any Other Plan shall be set forth in
an Exhibit hereto.

 

I-2



--------------------------------------------------------------------------------

SUPPLEMENT II

Elective Transfers Between This Plan and Plans of Affiliates or the TXU 401(k)
Plan

A. Transfers to this Plan. Whenever an individual who is employed by an
Affiliate that is not an Employer has a change in employment status that results
in such individual (a) becoming an Eligible Employee and (b) being ineligible to
make additional elective contributions under a plan maintained by such Affiliate
(an “Affiliate Plan”), such Eligible Employee may elect to transfer his or her
benefits under the Affiliate Plan to this Plan. Such election must be
conditioned upon a voluntary, fully-informed election by the Eligible Employee.
In the event that the Eligible Employee makes such election, his or her benefits
under the Affiliate Plan shall be credited to his account under this Plan, and
such benefits shall be subject to the terms of, and paid as prescribed by, this
Plan, and the terms of the Affiliate Plan shall not apply with respect to such
benefits.

An individual who becomes an Eligible Employee in connection with the Company’s
2002 acquisition of from Texas Utilities, Inc. (“TXU”) may elect to transfer his
or her benefits under TXU’s 401(k) plan (the “TXU Plan”) to this Plan. Such
election must be conditioned upon a voluntary, fully-informed election by the
Eligible Employee. In the event that the Eligible Employee makes such election,
his or her benefits under the TXU Plan shall be credited to his account under
this Plan, and such benefits shall be subject to the terms of, and paid as
prescribed by, this Plan, and the terms of the TXU Plan shall not apply with
respect to such benefits.

 

II-1



--------------------------------------------------------------------------------

B. Transfers from this Plan. Whenever a Participant has a change in employment
status that results in such Participant (a) ceasing to be an Eligible Employee
and (b) becoming eligible to participate in an Affiliate Plan, such Participant
may elect to transfer his or her benefits under this Plan to the Affiliate Plan.
Such election must be conditioned upon a voluntary, fully-informed election by
the Participant. In the event that the Participant makes such election, the
Participant, effective at the time of the transfer, shall not be entitled to any
benefits under this Plan and the benefits transferred to the Affiliate Plan
shall be subject to the terms of, and paid as prescribed by, the Affiliate Plan,
and the terms of this Plan shall not apply with respect to such benefits.

 

II-2



--------------------------------------------------------------------------------

SUPPLEMENT III

Merger of Certain AmerGen Plans into this Plan

Purpose. The purpose of this Supplement III is to reflect the merger of the
AmerGen Clinton Employee Savings Plan for Nonbargaining Employees (the “Clinton
Plan”) and the AmerGen TMI and Oyster Creek Employee Savings Plan for
Nonbargaining Employees (collectively, the “AmerGen Plans”) into the Plan
effective February 1, 2004 (the “Merger Date”) and to preserve those provisions
of the AmerGenPlans that cannot be eliminated by amendment without violating
section 411(d)(6) of the Internal Revenue Code and applicable Treasury
regulations thereunder.

Definitions. Unless the context clearly indicates otherwise, a term defined in
the Plan shall have the same meanings for purposes of this Supplement III.

Conflicts Between the Plan and this Supplement III. This Supplement III and the
Plan together comprise the Plan with respect to AmerGen Plan Participants (as
defined below). In case of any conflict between the provisions of the Plan and
this Supplement III, the terms and provisions of this Supplement III shall
govern to the extent necessary to eliminate such conflict.

AmerGen Plan Participants. This Supplement III shall be applicable to all
AmerGen Plan Participants. “AmerGen Plan Participants” are participants in the
Plan who were participants in the AmerGen Plans and whose account balances under
the AmerGen Plans were merged into the Plan.

Vesting. All AmerGen Plan Participants shall be fully vested in their accounts
under the Plan.

Withdrawals of Employer Matching Contributions. Notwithstanding any provision in
the Plan to the contrary, an AmerGen Plan Participant who, immediately prior to
the Merger Date was a participant in the Clinton Plan (“Clinton Participant”)
who has completed 60 months as either a participant in the Clinton Plan or a
participant in this Plan may elect, in accordance with

 

III-1



--------------------------------------------------------------------------------

procedures established by the Administrator, to receive a distribution of all or
any part of his or her Employer Matching Contributions Account that is
attributable to contributions made under the Clinton Plan, as adjusted for
gains, earnings and losses attributable thereto determined as of the Valuation
Date next succeeding the date of receipt of the request for distribution.
Additionally, a Clinton Participant, regardless of his or her period of
participation in the Clinton Plan or this Plan, may elect, in accordance with
procedures established by the Administrator, to receive a distribution of all or
any part of that portion of the Employer Matching Contributions Account that is
attributable to contributions made under the Clinton Plan and that is derived
from Employer Matching Contributions in excess of Employer Matching
Contributions allocated to his or her Employer Matching Contributions Account
during the two Plan Years preceding the Plan Year in which the withdrawal takes
place, adjusted for gains, earnings and losses attributable thereto determined
as of the Valuation Date next succeeding the date of receipt of the request for
distribution.

No distribution made pursuant to this paragraph F may be for an amount which is
less than the lesser of (i) $200; or (ii) that portion of the Participant’s
Employer Matching Contributions Account that is attributable to contributions
made under the Clinton Plan, as adjusted for gains, earnings and losses
attributable thereto. In addition, a Participant may not make more than one
withdrawal pursuant to this paragraph F in any Plan Year.

Loans. With respect to any loan to an AmerGen Plan Participant that is
outstanding at the Merger Date, the terms of such loan shall continue to be
governed by the note evidencing such loan and the terms applicable to such loan
as in effect under the AmerGen Plans as of the Merger Date. All loans made after
the Merger Date shall be governed by and in accordance with the terms of the
Plan and any loan policy issued thereunder by the Administrator.

 

III-2



--------------------------------------------------------------------------------

SUPPLEMENT IV

Merger of New England Plan into this Plan

Purpose. The purpose of this Supplement IV is to reflect the merger of the
Exelon New England Union Retirement 401(k) Plan ( the “New England Plan”) into
the Plan effective November 1, 2004 (the “Merger Date”).

Definitions. Unless the context clearly indicates otherwise, a term defined in
the Plan shall have the same meanings for purposes of this Supplement IV.

Conflicts Between the Plan and this Supplement IV. This Supplement IV and the
Plan together comprise the Plan with respect to New England Plan Participants
(as defined below). In case of any conflict between the provisions of the Plan
and this Supplement IV, the terms and provisions of this Supplement IV shall
govern to the extent necessary to eliminate such conflict.

New England Plan Participants. This Supplement IV shall be applicable to all New
England Plan Participants. “New England Plan Participants” are participants in
the Plan who were participants in the New England Plan and whose account
balances under the New England Plan were merged into the Plan.

Vesting. All New England Plan Participants shall be fully vested in their
accounts under the Plan.

Loans. With respect to any loan to a New England Plan Participant that is
outstanding at the Merger Date, the terms of such loan shall continue to be
governed by the note evidencing such loan and the terms applicable to such as in
effect under the New England Plan as of the Merger Date. All loans made after
the Merger Date shall be governed by and in accordance with the terms of the
Plan and any loan policy issued thereunder by the Administrator.

 

IV-1



--------------------------------------------------------------------------------

SUPPLEMENT V

Transfers from the Exelon Corporation 401(k) Profit Sharing Plan No. 2

A. Purpose. The purpose of this Supplement IV is to reflect the transfer to the
Plan of assets allocated to certain accounts under the Exelon Corporation 401(k)
Profit Sharing Plan No. 2 (the “InfraSource Plan No. 2”), which was terminated
on November 30, 2007.

B. Definitions. All capitalized terms used in this Supplement IV, but not
separately defined herein, shall have the same meanings assigned to such terms
in the Plan.

C. Applicability. This Supplement shall apply to any individual (“Affected
Participant”) whose benefit under the InfraSource Plan No. 2 is transferred
pursuant to Section D of this Supplement IV. An Affected Participant shall be
treated as a Participant under the Plan for all purposes of the Plan except,
unless the Affected Participant is otherwise eligible to participate in the
Plan, for purposes related to making or receiving contributions as set forth in
Articles 4 and 5 of the Plan.

D. Transfer. Notwithstanding any provision in the Plan to the contrary, assets
allocated to the InfraSource Plan No. 2 accounts of any individual who, in
connection with the termination of the InfraSource Plan No. 2, elected to
transfer his or her benefits thereunder to the Plan or who did not make a timely
election with respect to his or her benefits under the InfraSource Plan No. 2,
shall be transferred to the Plan as soon as administratively practicable after
November 30, 2007 and credited to a separate account (“Affected Account”) under
this Plan.

E. Conflicts Between the Plan and this Supplement IV. This Supplement IV and the
Plan together comprise the Plan with respect to Affected Accounts. In case of
any conflict between the provisions of the Plan and this Supplement IV, the
terms and provisions of this Supplement IV shall govern to the extent necessary
to eliminate such conflict.

F. Vesting. Each Affected Participant shall be fully vested in his or her
Affected Account.

 

V-1